Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 1 of 76 Page ID #:435




 1 THE ROSEN LAW FIRM, P.A.
   Laurence M. Rosen, Esq. (SBN 219683)
 2 355 South Grand Avenue, Suite 2450
 3 Los Angeles, CA 90071
   Telephone: (213) 785-2610
 4
   Facsimile: (213) 226-4684
 5 Email: lrosen@rosenlegal.com
 6
     GLANCY PRONGAY
 7         & MURRAY LLP
 8   Robert V. Prongay (SBN 270796)
     1925 Century Park East, Suite 2100
 9   Los Angeles, CA 90067
10   Telephone: (310) 201-9150
     Facsimile: (310) 201-9160
11
     Email: rprongay@glancylaw.com
12
13 Counsel for Lead Plaintiffs and the Class
14                      UNITED STATES DISTRICT COURT
15                     CENTRAL DISTRICT OF CALIFORNIA
16
     JOE W. MAY, Individually and on behalf Case No. 8:19-CV-00798-JLS-KES
17   of all others similarly situated,
18                                          AMENDED CLASS ACTION
            Plaintiff,                      COMPLAINT FOR VIOLATION OF
19                                          THE FEDERAL SECURITIES
20          v.                              LAWS
21   KUSHCO HOLDINGS, INC.,                    JURY TRIAL DEMANDED
22   NICHOLAS KOVACEVICH,
23   CHRISTOPHER TEDFORD, JIM
     MCCORMICK, CHRIS MARTIN, and
24   RBSM LLP,
25
            Defendants.
26
27
28


       Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 2 of 76 Page ID #:436




 1         Lead Plaintiffs Richard Diamond, Charles Capp, and Mun Fye Chang
 2 (“Plaintiffs”), individually and on behalf of all other persons similarly situated, by
 3 and through their undersigned attorneys, allege the following against Defendants
 4 Kushco Holdings, Inc’s (“KushCo” or “Company”), Nicholas Kovacevich
 5 (“Kovacevich”),       Christopher    Tedford     (“Tedford”),     Jim        McCormick
 6 (“McCormick”), Chris Martin (“Martin” and together with KushCo, Kovacevich,
 7 and McCormick, “KushCo Defendants”), and RBSM LLP (“RBSM” and together
 8 with the KushCo Defendants, “Defendants”), based upon personal knowledge as to
 9 Plaintiffs’ own acts, and information and belief as to all other matters based upon,
10 inter alia, the investigation conducted by and through Plaintiffs’ attorneys, which
11 included, among other things, review and analysis of Defendant Kushco’s
12 conference call transcripts, public disclosures, including press releases, United
13 States Securities and Exchange Commission (“SEC”) filings, analysts’ reports and
14 advisories about the Company, and information readily available from public
15 sources. Plaintiffs believe that substantial evidentiary support will exist for the
16 allegations set forth herein after a reasonable opportunity for discovery.
17                             NATURE OF THE ACTION
18         1.    This is a federal securities class action against Defendants on behalf of
19 a class consisting of all persons and entities other than Defendants who purchased
20 or otherwise acquired KushCo’s publicly traded securities from July 13, 2017
21 through April 9, 2019, both dates inclusive (the “Class Period”). Plaintiffs seek to
22 recover compensable damages Defendants’ violations of the federal securities laws
23 caused and to pursue remedies under Sections 10(b) and 20(a) of the Securities
24 Exchange Act of 1934 (“Exchange Act”) and Rule 10b-5 promulgated thereunder.
25      2.    On April 9, 2019, the KushCo Defendants disclosed that the financial
26 statements the Company publicly disclosed and included in SEC filings during the
27 Class Period were materially false. Restating the Company’s results for those
28 periods, the KushCo Defendants disclosed that KushCo had materially understated

                                        -1-
       Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 3 of 76 Page ID #:437




 1 the liabilities on its balance sheets and, as a result, materially understated its net
 2 losses. For Fiscal Year 2018 (“FY2018”), 1 Defendants admitted, they had
 3 understated the $10.2 million net loss Kushco improperly reported by $14.1
 4 million or 238%. Properly calculated, in FY2018, KushCo suffered a $24.3 million
 5 net loss.
 6           3.     On this news, the stock dropped 7.76%, falling $0.45 per share to close
 7 at $5.35. As a direct and proximate result of Defendants’ knowing or reckless
 8 dissemination of materially false financial statements, Plaintiffs and the Class
 9 suffered damages.
10           4.     The KushCo Defendants knew or recklessly disregarded that they had
11 falsified the Company’s Class Period financial statements. KushCo is a packaging
12 supplier to the cannabis industry. In 2017 and 2018 KushCo expanded materially,
13 purchasing three companies CMP Wellness, LLC (“CMP”) in May 2017, and
14 Summit Innovations, LLC (“Summit”) and The Hybrid Creative (“Hybrid”) in May
15 and July 2018, respectively. The after the CMP acquisition, for example, KushCo’s
16 assets increase nearly five-fold from $9.2 million to approximately $43.7 million.
17 As part of the consideration for each acquisition, Kushco agreed to contingent
18 future stock consideration, commonly referred to as stock “earnouts.” That is,
19 KushCo agreed to pay KushCo stock to the sellers of the three companies in
20 amounts related to each acquired company’s future performance. These
21 performance based stock awards were variable, dependent on the earnings of the
22 acquired companies post-acquisition .
23           5.     Generally Accepted Accounting Principles (“GAAP”) relating to
24 contingent future stock consideration in business combinations such as Kushco’s
25 three acquisitions are simple and straightforward, requiring no judgment
26 whatsoever. Because the stock earnouts were contingent—variable based upon the
27
28   1
         Kushco’s fiscal year ends August 31.
                                           -2-
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 4 of 76 Page ID #:438




 1 acquired company’s performance—GAAP required KushCo to record that
 2 contingent consideration as a liability. Instead, Defendants recorded those shares as
 3 shareholder equity, effectively hiding their true impact on KushCo’s financial
 4 results.
 5          6.    The KushCo Defendants stated publicly that they applied Accounting
 6 Standards Codification (“ASC”) 2 Section 805, Business Combinations to their
 7 accounting for the stock earnouts. To account for contingent stock consideration,
 8 ASC 805 plainly refers the issuer to ASC 480, Distinguishing Liabilities from
 9 Equity. ASC 480-10-25-14 leaves no room for judgment whatsoever. Because
10 Kushco paid contingent consideration in Company shares that varied based on post-
11 acquisition performance, GAAP required KushCo to classify the stock earnouts as
12 liabilities.
13          7.    Despite claiming to have applied ASC 805, Defendants knowingly or
14 recklessly misclassified as equity instead of liabilities the share earnouts for each
15 acquisition. At the same time, Defendants recorded properly as a liability the far
16 smaller amount of post-acquisition, performance-based variable cash consideration
17 for the three acquisitions, indicating they knew how to follow ASC 805.
18          8.    By classifying the stock earnouts as equity instead of liabilities,
19 KushCo avoided having to remeasure periodically the fair value of the stock
20 earnouts, even as, by the end of the Class Period, the combined change in estimated
21 fair value of future stock earnouts rose by over $12 million. Each quarter during the
22 Class Period, therefore, KushCo’s financial statements were materially false, hiding
23 from investors the true cost of the acquisitions, materially understating its net losses
24 for almost every quarter, and hiding the potential dilutive effect of the acquisitions
25 on KushCo’s stock. Moreover, misclassifying the stock earnouts enabled the
26
27
     The ASC are the current standards that comprise GAAP, the accounting standards
     2

28 that all U.S. public issuers must apply.

                                          -3-
         Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 5 of 76 Page ID #:439




 1 Company to avoid earnings volatility associated with accounting for changes in the
 2 fair value of these obligations.
 3        9.     With knowledge or reckless disregard of their materially false financial
 4 statements, the KushCo Defendants in part used KushCo’s stock, artificially
 5 inflated by their GAAP violations in accounting for the CMP purchase, to pay for
 6 the Summit and Hybrid acquisitions. Similarly, during the Class Period KushCo
 7 raised money, issuing stock with the benefit of the inflated price of its stock.
 8        10.    Defendant RBSM, Kushco’s independent registered public accounting
 9 firm, certified the Company’s financial results for FY2017 and FY2018, stating that
10 Kushco’s annual “consolidated financial statements present fairly, in all material
11 respects, the financial position of the Company as of August 31, 2018 and 2017,
12 and the consolidated results of its operations and its cash flows for each of the two
13 years in the period ended August 31, 2018.” RBSM concluded that Kushco’s
14 financial statements conformed “with accounting principles generally accepted in
15 the United States of America.”
16        11.    RBSM’s audits, however, were grossly deficient, ignoring Public
17 Company Accounting Oversight Board (“PCAOB”) auditing standards. PCAOB
18 auditing standards required RBSM to examine the acquisitions and specifically the
19 accounting for the stock earnouts. KushCo’s financial statements, however, failed to
20 comply with simple, straightforward GAAP, requiring no judgment. The simplicity
21 of the GAAP involved together with the impact of the misclassification renders
22 RBSM’s opinion, certifying the material accuracy of KushCo’s financial
23 statements, knowingly or recklessly false.
24                            JURISDICTION AND VENUE
25        12.    The claims asserted herein arise under and pursuant to §§10(b) and
26 20(a) of the Exchange Act (15 U.S.C. §§78j(b) and §78t(a)) and Rule 10b-5
27 promulgated thereunder by the SEC (17 C.F.R. §240.10b-5).
28

                                        -4-
       Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 6 of 76 Page ID #:440




 1        13.    This Court has jurisdiction over the subject matter of this action under
 2 28 U.S.C. §1331 and §27 of the Exchange Act.
 3        14.    Venue is proper in this judicial district pursuant to §27 of the Exchange
 4 Act (15 U.S.C. §78aa) and 28 U.S.C. §1391(b) as KushCo is headquartered in this
 5 District, all Defendants conduct business in this District, and a significant portion of
 6 both the KushCo Defendants’ and RBSM’s actions took place within this District.
 7        15.    In connection with the acts, conduct and other wrongs alleged in this
 8 Complaint, Defendants, directly or indirectly, used the means and instrumentalities
 9 of interstate commerce, including but not limited to, the United States mail,
10 interstate telephone communications and the facilities of the national securities
11 exchange.
12                                        PARTIES
13        16.    Plaintiffs Diamond, Chang, and Capp purchased KushCo common
14 stock during the Class Period as stated in their Certifications (ECF No. 34-2) and
15 Loss Chart (ECF No. 34-3) and suffered losses upon the revelation of the alleged
16 corrective disclosure.
17        17. Defendant KushCo was founded in 2010 and is a Nevada corporation
18 with its principal executive offices located at 11958 Monarch Street, Garden Grove,
19 California 92841. KushCo’s securities trade in an efficient market on the OTC
20 Market Group’s OTC:QB Over-the-Counter Bulletin Board (“OTCQB”) under the
21 ticker symbol “KSHB.”
22        18.    Defendant Kovacevich, one of KushCo’s co-founders, served as
23 KushCo’s Chief Executive Officer (“CEO”) at all relevant times and has served as
24 Chairman of KushCo since November 18, 2017. During the Class Period,
25 Kovacevich signed the following SEC filings: the July 13, 2017 10-Q (“3Q 2017
26 10-Q”); November 28, 2017 10-K (“2017 10-K”); January 16, 2018 10-Q (“1Q
27 2018 10-Q”); April 13, 2018 10-Q (“2Q 2018 10-Q”); July 13, 2018 10-Q (“3Q
28 2018 10-Q”); November 29, 2018 10-K (“2018 10-K”); January 8, 2019 10-Q (“1Q

                                        -5-
       Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 7 of 76 Page ID #:441




 1 2019 10-Q”). In addition, during the Class Period, Kovacevich signed certifications
 2 pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”) attached as exhibits to the
 3 following SEC filings: 3Q 2017 10-Q; 2017 10-K; 1Q 2018 10-Q; 2Q 2018 10-Q;
 4 3Q 2018 10-Q; 2018 10-K; 1Q 2019 10-Q.
 5        19.    Defendant Tedford has served as KushCo’s Chief Financial Officer
 6 (“CFO”) since November 2018. Tedford lists his own strengths as including SOX
 7 Compliance and Business combinations (Integration). Prior to joining KushCo,
 8 Tedford was CFO at Confie Seguros and at Pacific Sunwear. During the Class
 9 Period, Tedford signed the following SEC filings: 2018 10-K; 1Q 2019 10-Q. In
10 addition, during the Class Period, Tedford signed certifications pursuant to the
11 Sarbanes-Oxley Act of 2002 (“SOX”) attached as exhibits to the following SEC
12 filings: 2018 10-K; 1Q 2019 10-Q.
13        20.    Defendant McCormick served as KushCo’s CFO from August 2017
14 until November 2018, and as KushCo’s Chief Operating Officer (“COO”) from
15 January 2018 until March 2019. Prior to his time at KushCo, McCormick, a CPA
16 and Certified Internal Auditor (“CIA”), was a regional CFO and CEO for British
17 American Tobacco, CFO of Federal Flange, Inc., CFO of Sodexo’s $1.6 billion
18 Corporate Services division, and Executive Vice President at Electronic Cigarettes
19 International Group, Ltd., where he managed all finance functions. During the Class
20 Period, McCormick signed the following SEC filings: 2017 10-K; 1Q 2018 10-Q;
21 2Q 2018 10-Q; 3Q 2018 10-Q. In addition, during the Class Period, McCormick
22 signed certifications pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”) attached
23 as exhibits to the following SEC filings: 2017 10-K; 1Q 2018 10-Q; 2Q 2018 10-Q;
24 3Q 2018 10-Q. In an August 3, 2017 press release, KushCo announced that it had
25 appointed McCormick as CFO, effective August 1, 2017. About McCormick, the
26 press release stated:
27               Mr. McCormick has extensive CFO experience and has
                 demonstrated financial and strategic leadership in his
28               previous roles in the cannabis and tobacco industries. In
                                        -6-
       Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 8 of 76 Page ID #:442



                his role as Chief Financial Officer, Jim McCormick will
 1              lead Kush Bottles’ financial operations. He will also be
                responsible for managing liquidity, balance sheet risk, and
 2              capital market transactions to ensure Kush Bottles
 3              remains well positioned to capitalize on growth
                opportunities. He will report directly to Nick Kovacevich,
 4              co-founder and CEO.
 5              Mr. McCormick has recently served as a management
                consultant where he led business development initiatives
 6              in the California cannabis sector. Prior to this role, he was
                Chief Financial Officer at Electronic Cigarettes Group
 7              International. Previously, he was also Senior Vice
                President and CFO, Corporate Services Division at
 8              Sodexo. Mr. McCormick spent the majority of his career
                in British American Tobacco where he held multiple
 9              general management and CFO roles internationally over
                his sixteen year tenure with the firm.
10
                Nick Kovacevich, Co-Founder & CEO, Kush Bottles,
11              commented, “I am pleased to welcome Jim to the Kush
12              Bottles team. Jim is a highly successful senior leader with
                extensive CFO experience at both start-ups and global
13              companies, complemented by an entrepreneurial spirit.
                His deep cross-functional understanding of developing
14              and executing financial strategies is expected to help drive
                sustainable revenue and earnings performance at Kush
15              Bottles. Furthermore, his lobbying experience and
                network from his time working in both the cannabis and
16              tobacco sectors will be useful assets to the Company as
                we navigate the complexities of the cannabis industry.”
17
                Mr. Kovacevich added, “I would also like to thank Chris
18              for all his contributions as CFO over the past three years.
                He has been instrumental in building Kush Bottles into
19              the dynamic company it is today and I wish him all the
                best for his future endeavors.”
20
                Jim McCormick, Chief Financial Officer, commented,
21              “Kush Bottles is key player in the emergent legal cannabis
22              industry and I am excited to join the company at a time
                when it is on the cusp of achieving rapid growth. I hope
23              that, under my strategic direction and leveraging my
                experience in dynamic regulated industries, the company
24              will go on to achieve even stronger financial results.”
25        21.   Defendant Martin served as KushCo’s CFO from July 2014 until July

26 31, 2017. Before joining KushCo, Martin, a CPA, was the Manager for ten years at
27 the accounting firm Haskell & White, which specializes in assisting clients with
28 accounting services, including auditing, due diligence for mergers and acquisitions,

                                        -7-
       Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 9 of 76 Page ID #:443




 1 Sarbanes-Oxley compliance, and ongoing SEC filings. He was subsequently
 2 Manager at Billabong, an apparel and fashion company. During the Class Period,
 3 Martin signed the following SEC filings: 3Q 2017 10-Q. In addition, during the
 4 Class Period, Martin signed certifications pursuant to the Sarbanes-Oxley Act of
 5 2002 (“SOX”) attached as exhibits to the following SEC filings: 3Q 2017 10-Q.
 6        22.    Defendant RBSM is an independent registered public accounting firm,
 7 claiming to operate offices in eight major cities in the United States, Europe, and
 8 Asia. RBSM provides auditing services to publicly and privately held companies,
 9 and claims to specialize in both public company audits and SEC reporting. RBSM’s
10 headquarters are at 805 Third Avenue, New York, NY 10022. During the Class
11 Period, RBSM audited KushCo’s FY2017 and FY2018 consolidated financial
12 statements, issuing Reports Of Independent Registered Public Accounting Firm that
13 KushCo included in its 2017 10-K and its 2018 10-K. In each report, RBSM opined
14 that the Company’s financial statements conformed with GAAP “present[ing]
15 fairly, in all material respects, the financial position of the Company as of August
16 31, 2018 and 2017, and the consolidated results of its operations and its cash flows
17 for the each of the two years in the period ended August 31, 2018.” RBSM’s office,
18 located at 101 Larkspur Landing, Suite 321, Larkspur, CA 94939, signed the
19 Reports KushCo included in its 2017 10-K and its 2018 10-K.
20        23.    Defendants Kovacevich, Tedford, McCormick, and Martin are
21 sometimes referred to herein, collectively, as the “Individual Defendants.”
22        24.    The Individual Defendants and Defendant KushCo are referred to
23 herein, collectively, as the “KushCo Defendants.”
24        25.    The KushCo Defendants and Defendant RBSM are referred to herein,
25 collectively, as “Defendants.”
26        26.    Each of the Individual Defendants:
27               (a)   directly participated in the management of the Company;
28

                                        -8-
       Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 10 of 76 Page ID #:444




  1               (b)      was directly involved in the day-to-day operations of the
  2               Company at the highest levels;
  3               (c)      was privy to confidential proprietary information concerning the
  4               Company and its business and operations;
  5               (d)      was directly or indirectly involved in drafting, producing,
  6               reviewing and/or disseminating some or all of the false and misleading
  7               statements and information alleged herein;
  8               (e)      was directly or indirectly involved in the oversight or
  9               implementation of the Company’s internal controls;
 10               (f)      was aware of or recklessly disregarded the fact that the false and
 11               misleading statements were being issued concerning the Company;
 12               (g)      signed false certifications pursuant to the Sarbanes-Oxley Act of
 13               2002 (“SOX”), attesting to the material accuracy of financial
 14               statements and effectiveness of the Company’s internal controls;
 15               and/or
 16               (g)      approved or ratified false and misleading statements in violation
 17               of the federal securities laws.
 18         27.   In each SOX Certification referenced in this Amended Complaint
 19 contains the signatory certified that:
 20
                  1.    I have reviewed this [Quarterly or Annual] Report
 21               on Form [10-Q or 10-K] of [Defendant KushCo];
 22
                  2.     Based on my knowledge, this report does not
 23
                  contain any untrue statement of a material fact or omit to
 24               state a material fact necessary to make the statements
 25               made, in light of the circumstances under which such
                  statements were made, not misleading with respect to the
 26               period covered by this report;
 27
                  3.   Based on my knowledge, the financial statements,
 28               and other financial information included in this report,
                                         -9-
        Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 11 of 76 Page ID #:445




  1              fairly present in all material respects the financial
                 condition, results of operations and cash flows of the
  2              registrant as of, and for, the periods presented in this
  3              report;
  4
                 4.    The registrant’s other certifying officer and I are
  5              responsible for establishing and maintaining disclosure
  6              controls and procedures (as defined in Exchange Act
                 Rules 13a-15(e) and 15d-15(e)) and internal control over
  7              financial reporting (as defined in Exchange Act Rules
  8              13a-15(f) and 15d-15(f)) for the registrant and have:
  9                 a. Designed such disclosure controls and procedures,
 10              or caused such disclosure controls and procedures to be
                 designed under our supervision, to ensure that material
 11
                 information relating to the registrant, including its
 12              consolidated subsidiaries, is made known to us by others
 13              within those entities, particularly during the period in
                 which this report is being prepared;
 14
 15                 b. Designed such internal control over financial
                 reporting, or caused such internal control over financial
 16
                 reporting to be designed under our supervision, to provide
 17              reasonable assurance regarding the reliability of financial
 18              reporting and the preparation of financial statements for
                 external purposes in accordance with generally accepted
 19              accounting principles ….
 20        28.   In addition, for each periodic report KushCo filed with the SEC, it
 21 included a Certification of Periodic Financial Report Pursuant to 18 U.S.C. Section
 22 1350, stating:
 23              The undersigned officer of KushCo Holdings, Inc. (the
 24              “Company”) hereby certifies to his knowledge that the
                 Company’s Annual Report on Form 10-K for the fiscal
 25              year ended August 31, 2018 (the “Report”) to which this
                 certification is being furnished as an exhibit, as filed with
 26              the Securities and Exchange Commission on the date
                 hereof, fully complies with the requirements of Section
 27              13(a) or 15(d), as applicable, of the Securities Exchange
                 Act of 1934, as amended (the “Exchange Act”), and that
 28              the information contained in the Report fairly presents, in

                                        - 10 -
       Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 12 of 76 Page ID #:446



                   all material respects, the financial condition and results of
  1                operations of the Company. This certification is provided
                   solely pursuant to 18 U.S.C. Section 1350 and Item
  2                601(b)(32) of Regulation S-K (“Item 601(b)(32)”)
  3                promulgated under the Securities Act of 1933, as
                   amended (the “Securities Act”), and the Exchange Act. In
  4                accordance with clause (ii) of Item 601(b)(32), this
                   certification (A) shall not be deemed “filed” for purposes
  5                of Section 18 of the Exchange Act, or otherwise subject to
                   the liability of that section, and (B) shall not be deemed to
  6                be incorporated by reference into any filing under the
                   Securities Act or the Exchange Act, except to the extent
  7                that the Company specifically incorporates it by reference.
  8          29.   KushCo is liable for the acts of the Individual Defendants and its
  9 employees under the doctrine of respondeat superior and common law principles of
 10 agency because all of the wrongful acts complained of herein were carried out
 11 within the scope of their employment.
 12       30. The scienter of the Individual Defendants and other employees and
 13 agents of the Company is similarly imputed to the Company under respondeat
 14 superior and agency principles.
 15                              SUBSTANTIVE ALLEGATIONS
 16 Background and the Acquisitions
 17      31. KushCo, formerly known as Kush Bottles, Inc., 3 is a leading ancillary
 18 supplier of products and services, supplying packaging, solvents, accessories, and
 19 branding solutions to the legal cannabis (medical and recreational) and CBD
 20 industries in the United States and internationally. KushCo markets itself as a “one-
 21 stop-shop packaging solutions provider.” KushCo’s largest segment is accessories
 22 and cartridges to the Vape industry. Its other segments are Packaging & Labeling,
 23 Energy & Natural Products, and Papers & Supplies.
 24          32.   In 2017 and 2018 KushCo materially expanded, acquiring three
 25 companies, one of which alone increased KushCo’s assets nearly five-fold. In 2017
 26
      On September 1, 2018, Kush Bottles, Inc. changed its name to KushCo Holdings,
      3
 27
    Inc. For the sake of clarity, this Amended Complaint will refer to both KushCo
 28 Holdings, Inc. and Kush Bottles, Inc. as “KushCo.”

                                           - 11 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 13 of 76 Page ID #:447




  1 it acquired CMP, a privately held distributor of vaporizers, supplies, accessories,
  2 and branding solutions for the cannabis industry. In 2018 it acquired Summit, a
  3 leading distributor of hydrocarbons to the cannabis industry. Later in 2018 KushCo
  4 acquired Hybrid, a premier creative design agency for cannabis and non-cannabis
  5 brands.
  6        33.     On May 4, 2017, KushCo filed a Form 8-K announcing the CMP
  7 acquisition. The Form 8-K indicated that part of the consideration to be paid for
  8 CMP was contingent, namely a variable amount of KushCo stock and/or cash
  9 earnouts in the future, depending on the financial performance of CMP after the
 10 acquisition.
 11        34.     On April 10, 2018, KushCo filed a Form 8-K announcing the Summit
 12 acquisition. The Form 8-K stated that part of the consideration paid for Summit was
 13 contingent, namely a variable amount of KushCo stock earnouts in the future,
 14 depending on the financial performance of Summit after the acquisition.
 15        35.     On July 12, 2018, KushCo filed a Form 8-K announcing the Hybrid
 16 acquisition. The Form 8-K indicated that part of the consideration to be paid for
 17 Hybrid was contingent, namely a variable amount of KushCo stock and/or cash
 18 earnouts in the future, depending on the financial performance of Hybrid after the
 19 acquisition.
 20 GAAP – Generally
 21        36.     Generally Accepted Accounting Principles constitute those standards
 22 recognized by the accounting profession as the conventions, rules, and procedures
 23 necessary to define accepted accounting practices at a particular time, and are the
 24 common set of accounting principles, standards, and procedures that companies in
 25 the United States use to prepare their financial statements.
 26        37.     The SEC has the statutory authority for the promulgation of GAAP for
 27 public companies and has delegated that authority to the Financial Accounting
 28 Standards Board (“FASB”). FASB’s Accounting Standards Codification (“ASC”),

                                         - 12 -
        Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 14 of 76 Page ID #:448




  1 as well as SEC Rules and interpretive releases, represent sources of authoritative
  2 GAAP for SEC registrants. ASC 105-10-05-1.
  3        38.    FASB’s Statements of Financial Accounting Concepts (“CON __”)
  4 provide the framework for financial accounting. As stated in FASB’s CON 8,
  5 “Conceptual Framework for Financial Reporting,” the “objective of general purpose
  6 financial reporting is to provide financial information about the reporting entity that
  7 is useful to existing and potential investors, lenders, and other creditors in making
  8 decisions about providing resources to the entity.” CON 8 ¶ OB2.
  9        39.    CON 8 provides that financial reports play an important role in the
 10 financial decisions of individuals and firms:
 11               General purpose financial reports provide information
                  about the financial position of a reporting entity, which is
 12               information about the entity’s economic resources and the
 13               claims against the reporting entity. Financial reports also
                  provide information about the effects of transactions and
 14               other events that change a reporting entity’s economic
                  resources and claims. Both types of information provide
 15               useful input for decisions about providing resources to an
                  entity. CON 8 ¶ OB12.
 16
 17        40.    Faithful representation is a primary quality rendering financial
 18 information useful. Faithfully represented information must be complete, neutral,
 19 and free from error. CON 8 ¶ QC12. To be complete, financial information must
 20 include all information necessary for a user to understand the subject depicted,
 21 including all necessary descriptions and explanations. CON 8 ¶ QC13. To be
 22 neutral, financial information must present financial information without bias in the
 23 selection of information presented. CON 8 ¶ QC14. To be free from error does not
 24 mean perfectly accurate in all respects; instead, it means that there are no errors or
 25 omissions in the description of the phenomenon and the process used to produce the
 26 reported information was selected and applied with no errors. CON 8 ¶ QC15.
 27       41. Another key characteristic of financial information is relevance.
 28 Financial information is relevant if it is capable of making a difference in the

                                         - 13 -
        Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 15 of 76 Page ID #:449




  1 decisions made by users. CON 8 ¶ QC6. Information is capable of making a
  2 difference if it has predictive value, confirmative value, or both. CON 8 ¶ QC7. 4
  3 GAAP for “Business Combinations” and
    “Distinguishing Liabilities From Equity”
  4 – ASC 805 and ASC 480
  5          42.   GAAP provision ASC 805, “Business Combinations,” requires
  6 businesses to account for combinations using the acquisition method of accounting.
  7 ASC 805-10-25-1. Applying the acquisition method involves allocating purchase
  8 price to identifiable assets acquired and liabilities assumed in a business
  9 combination as well as recording goodwill. 5 ASC 805-10-05-4. Purchase price (or
 10 consideration transferred in a business combination) is generally measured at fair
 11 value as the sum of the acquisition date fair values of: assets transferred by the
 12 buyer to the seller, the liabilities incurred by the buyer to former owners of the
 13 acquired business, and the equity interests issued by the acquirer. Examples of
 14 forms of consideration include cash, other assets, contingent consideration, and
 15 common or preferred equity instruments. ASC 805-30-30-7. GAAP defines “fair
 16 value” as the price that would be received from the sale of an asset or paid to
 17 transfer a liability in an orderly transaction between market participants. ASC 820-
 18 10-20.
 19
 20
 21
      “Financial information has predictive value if it can be used as an input to
      4
 22 processes employed by users to predict future outcomes. Financial information need
 23 not be a prediction or forecast to have predictive value. Financial information with
    predictive value is employed by users in making their own predictions. Financial
 24 information has confirmatory value if it provides feedback (confirms or changes)
 25 about previous evaluations. The predictive value and confirmatory value of
 26 financial information are interrelated. Information that has predictive value often
    also has confirmatory value.” CON 8 ¶¶ QC8 – QC10.
 27 5
       Goodwill = consideration transferred (–) Identifiable assets acquired (+)
 28 Identifiable liabilities assumed. ASC 805-30-30-1; ASC 805-30-30-7.

                                           - 14 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 16 of 76 Page ID #:450




  1          43.   “Contingent consideration” – or earnouts – are obligation(s) of the
  2 acquirer to transfer additional assets or equity interests to the selling shareholders if
  3 future events occur or conditions are met. ASC 805-30-20. Contingent
  4 consideration is measured at fair value as of the acquisition date. ASC 805-30-25-5.
  5 Earnouts enable the buyer and seller to agree on the terms of a business
  6 combination, even though the ultimate value of the business acquired has not been
  7 determined. The fair value of a contingent consideration reflects both probability of
  8 payment and the time value of money.
  9          44.   A contingent consideration arrangement that is required to be settled in
 10 cash or other (non-stock) assets must be classified as a liability. 6 However, a
 11 contingent consideration arrangement that is required to be (or at the issuer’s option
 12 can be) settled in shares can be classified as either a liability or as equity. ASC 805-
 13 30-25-6 directs financial filers to ASC 480-10 for instruction on whether contingent
 14 stock consideration should be classified as a liability or as equity, stating “[t]he
 15 acquirer shall classify an obligation to pay contingent consideration as a liability or
 16 as equity in accordance with Subtopic[] 480-10 ….”
 17          45.   A conditional obligation that the issuer must (or may) settle by issuing
 18 a variable number of its equity shares must be classified as a liability if, at
 19 inception, the monetary value of the obligation is based solely or predominantly on,
 20 inter alia, variations in something other than the fair value of the acquirer’s equity
 21 shares. ASC 480-10-25-14. Future performance of the acquired company is an
 22 example of “something other than the fair value of the acquirer’s equity shares.”
 23          46.   If all accounting measurements cannot be completed by the first
 24 reporting period after the acquisition, the buyer must report its best estimates in the
 25
 26   FASB’s CON 6, “Elements of Financial Statements,” defines a liability as
      6

    “probable future sacrifices of economic benefits arising from present obligations of
 27
    a particular entity to transfer assets or provide services to other entities in the future
 28 as a result of past transactions or events.”

                                           - 15 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 17 of 76 Page ID #:451




  1 first reporting period, and then adjust those provisional figures and finalize the
  2 accounting for business combinations in future reporting periods extending no more
  3 than one year (the “measurement period”). ASC 805-10-25-13 through 15.
  4 Adjustment is required for assets and liabilities if new information is obtained about
  5 the facts and circumstances that existed as of the acquisition date that, if known,
  6 would have resulted in the recognition of those assets and liabilities as of that date.
  7 ASC 805-10-25-14. Among the required adjustments is consideration paid to the
  8 acquirer, including contingent consideration.
  9        47.    During the measurement period, any changes in the fair value of
 10 contingent consideration because of information learned after the initial reporting
 11 about facts and circumstances that existed at the acquisition date requires a
 12 corresponding adjustment to goodwill in the same reporting period(s). The acquirer
 13 must recognize in each relevant reporting period the full effect of any change to the
 14 provisional amounts calculated as if the accounting had been completed at the
 15 acquisition date. ASC 805-10-25-17; ASC 805-30-35-1.
 16        48.    In announcing each of the CMP, Summit, and Hybrid acquisitions,
 17 KushCo acknowledged in its SEC filings that ASC 805 governed the accounting for
 18 each transaction.
 19        49.    During the Class Period, KushCo represented that it had processes in
 20 place for analyzing GAAP provisions relevant to its accounting, including ASC
 21 805, monitored publications for changes or proposed changes in those provisions,
 22 and analyzed any changes with respect to their effect on KushCo’s accounting. For
 23 example, in both the 2017 10-K and 2018 10-K, in the Notes to its consolidated
 24 financial    statements,   under   the   heading    “Recently    Issued    Accounting
 25 Pronouncements,” KushCo stated:
 26
                  In January 2017, the FASB issued ASU No. 2017-
 27               01, Business Combinations (Topic 805): Clarifying the
 28               Definition of a Business (ASU 2017-01), which revises

                                         - 16 -
        Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 18 of 76 Page ID #:452




  1                  the definition of a business and provides new guidance in
                     evaluating when a set of transferred assets and activities is
  2                  a business. This guidance will be effective for the
  3                  Company in the first fiscal quarter of 2018 on a
                     prospective basis, and early adoption is permitted. The
  4
                     Company does not expect the standard to have a material
  5                  impact on our consolidated financial statements.
  6                  (Emphasis added).
            50.      While the January 2017 change to ASC 805 is irrelevant to the
  7
      accounting here, KushCo’s Notes in its 10-Ks shows that it analyzed ASC 805 and
  8
      understood its correct application. KushCo described several other “Recently Issued
  9
      Accounting Pronouncements” in each 10-K and analyzed the effect of the changed
 10
      ASC provisions on their financial statements. KushCo further stated that it was
 11
      aware of even more changes or proposed changes in standards issued by FASB, but
 12
      it declined to list or discuss those that were unrelated to its financial condition or
 13
      disclosures.
 14
            51.      KushCo thus told investors that it was aware of ASC 805’s application
 15
      to its acquisitions, that it understood and had analyzed the earlier version of 805
 16
      before applying it to its acquisitions, that it was actively monitoring changes in
 17
      GAAP standards and procedures, and that upon discovering changes in ASC 805, or
 18
      other GAAP provisions relevant to its accounting, it analyzed the revised provision
 19
      to see if the changes affected its accounting for previous or future financial
 20
      statements.
 21
 22 Application of ASC 805 and ASC 480 to the
    CMP, Summit, and Hybrid Acquisitions
 23       52. The analysis of classification of a contingent cash earnout begins with
 24 ASC 805. GAAP directs that contingent cash earnouts are classified as liabilities.
 25 Both the CMP and Hybrid acquisitions involved cash payments. KushCo estimated
 26 the fair value of such cash earnouts in each acquisition in amounts far lower than it
 27 estimated the fair value of contingent stock earnouts. KushCo understood the
 28 GAAP requirements for both types of earnout but applied ASC 805 only to the

                                         - 17 -
        Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 19 of 76 Page ID #:453




  1 smaller cash earnout numbers, correctly classifying the contingent cash earnouts as
  2 liabilities. As detailed, infra., when KushCo believed, in a later reporting period,
  3 that applying ASC 805 correctly to cash earnouts would negatively impact its
  4 income statement, it misapplied ASC 805 with respect to contingent cash earnouts.
  5         53.   ASC 805 also controls classification of contingent stock consideration.
  6 ASC 805-30-25-6 states that contingent stock consideration must be classified as
  7 either liability or shareholders’ equity. The distinction is vital, because if classified
  8 as a liability, as KushCo belatedly admitted in its restatement should have occurred
  9 here with respect to all three acquisitions, the fair value is measured initially and in
 10 each subsequent reporting period, with changes recognized each reporting period in
 11 the Company’s income statement. Thus, if classified as a liability, changes in fair
 12 value during the subsequent reporting periods would affect earnings, and, if the
 13 estimate of fair value of contingent stock payments increased, alert investors to the
 14 increased cost of a transaction over the original estimate of consideration
 15 transferred to the sellers. If classified as equity, however, contingent stock
 16 consideration is not remeasured in subsequent reporting periods and is not
 17 accounted for in the income statement, thus hiding from investors the impact of
 18 changes in fair value of contingent stock payments on the Company’s earnings.
 19 ASC 805-30-35-1.
 20         54.   KushCo admitted throughout the Class Period that it knew and
 21 understood all of the above. In the July 13, 2017, 3Q 2017 10-Q, issued at the start
 22 of the Class Period, discussing the CMP acquisition, KushCo wrote:
 23               The acquisition is accounted for under the acquisition
                  method of accounting in accordance with Accounting
 24               Standards Codification Topic 805, Business Combinations
 25               (“ASC 805”). As such, CMP’s assets acquired and
                  liabilities assumed are recorded at their acquisition-date
 26               fair values. Acquisition-related transaction costs are not
                  included as a component of consideration transferred, but
 27               are accounted for as an expense in the period in which the
                  costs are incurred. Any excess of the acquisition
 28               consideration over the fair value of assets acquired and

                                         - 18 -
        Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 20 of 76 Page ID #:454



                   liabilities assumed is allocated to goodwill. Pursuant to
  1                ASC 805, the contingent consideration was recorded at
                   its estimated fair value as of the acquisition date. The
  2                subsequent accounting for contingent consideration
  3                depends on whether the contingent consideration is
                   classified as a liability or equity. The portion of
  4                contingent consideration classified as equity is not
                   remeasured in subsequent accounting periods. However,
  5                contingent consideration classified as a liability is
                   remeasured to its fair value at the end of each reporting
  6                period and the change in fair value is reflected in
                   income or expense during that period.
  7
            55.    With respect to the contingent stock earnout provisions in each of the
  8
      three deals, ASC 805 directed KushCo’s accountants to ASC 480, “Distinguishing
  9
      Liabilities from Equity,” and more specifically to ASC 480-10-25-14, for analysis
 10
      of whether the contingent stock consideration in each of the three acquisitions was
 11
      liability or shareholders’ equity. As described in detail, infra., in all three of the
 12
      acquisitions at issue here KushCo stated that the amount of the contingent stock
 13
      earnout was based on the performance of each acquired entity, and not on
 14
      KushCo’s share price.
 15
            56.    ASC 480-10-25-14 states that:
 16
                   “a financial instrument other than an outstanding share
 17                that embodies a conditional obligation, that the issuer
                   must or may settle by issuing a variable number of its
 18                equity shares shall be classified as a liability if, at
                   inception, the monetary value of the obligation is based
 19                solely or predominantly on any one of the following: ….
                   b. variations in something other than the fair value of
 20                the issuer’s equity shares ….”
 21         57.    Application of GAAP to the facts here is simple and straightforward.
 22 The facts here mandate that the earnout “shall be classified as a liability,” with
 23 absolutely no weighing or judgment of competing factors either required or
 24 allowed. KushCo itself disclosed, for each acquisition, that part of the purchase
 25 price was a conditional obligation that it would pay by issuing a variable number
 26 of its equity shares and the extent of the obligation was not based in any way on
 27 KushCo’s own share price, but on the acquired company’s financial performance in
 28 periods following the transactions, i.e., something other than the fair value of the

                                         - 19 -
        Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 21 of 76 Page ID #:455




  1 issuer’s equity shares. Classifying contingent share earnout here as anything other
  2 than a liability is an obvious violation of a straightforward GAAP provision, and, at
  3 minimum, reckless.
  4 Accounting for the CMP Acquisition
  5        58.    On May 4, 2017, KushCo filed a Form 8-K announcing the May 4,
  6 2017 CMP acquisition. The transaction summary in the Form 8-K indicated that the
  7 two sellers of CMP may be entitled to receive additional consideration in the future
  8 (i.e., an earnout) in the form of cash and shares of KushCo’s stock:
  9               The purchase price payable to Jason Manasse and
                  Theodore Nicols at the closing of the merger in exchange
 10               for consummating the merger was comprised of an
 11               aggregate of $1.5 million in cash, unsecured promissory
                  notes in the aggregate principal amount of approximately
 12               $0.77 million, having a one-year maturity, and an
                  aggregate of 7.8 million shares of the Company’s
 13               common stock. The purchase price is subject to customary
                  post-closing adjustments with respect to confirmation of
 14               the levels of working capital and cash held by CMP
                  Wellness, LLC as of the closing. During the-one year
 15               period following the closing, Jason Manasse and
                  Theodore Nicols may become entitled to receive up to an
 16               additional approximately $1.9 million in cash, in the
                  aggregate, and approximately 4.7 million shares of
 17               common stock of the Company, in the aggregate, based
                  on the future performance of CMP Wellness, LLC.
 18
                                             ***
 19               The Company may be obligated to issue up to an
                  aggregate of approximately 4.7 million additional shares
 20               of the Company’s common stock to Jason Manasse and
 21               Theodore Nicols based on the future performance of
                  CMP Wellness, LLC. The number of shares issued at
 22               closing, and the number of shares that may be issuable
                  after closing, were calculated based on a negotiated price
 23               per share of common stock of the Company of $2.50.
 24        59.    By stating that it might have to issue “up to” 4.7 million shares as

 25 earnout, KushCo conveyed that its conditional stock obligation would be settled by
 26 issuing a variable number of its equity shares. Further, in disclosing that the
 27 contingent share earnouts would be based on the future performance of CMP,
 28

                                        - 20 -
       Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 22 of 76 Page ID #:456




  1 KushCo admitted that its conditional obligation was based on something other
  2 than the price of KushCo’s equity shares.
  3         60.   Thus, by May 4, 2017, more than 2 months before the start of the Class
  4 Period and more than 2 months before KushCo would first have to account for the
  5 CMP acquisition in its financial statements, KushCo knew that application of ASC
  6 805 and ASC 480 mandated classifying the contingent stock earnout as a liability to
  7 be remeasured during each subsequent reporting period, with changes recorded in
  8 the income statement.
  9         61.   The CMP Merger Agreement was attached to the May 4, 2017 8-K.
 10 The schedule laying out the thresholds for the variable levels of share earnouts was
 11 an attachment to the Agreement, but KushCo chose not to publish that schedule,
 12 withholding from investors the profit levels necessary to be achieved in order to pay
 13 earnouts. KushCo never disclosed the key inputs it used in determining the fair
 14 value of contingent considerations, such as specific profitability targets, and its
 15 estimation of the probability of CMP reaching each of those gross profit levels in
 16 the year after the acquisition.
 17         62.   On July 6, 2017, in a Form 8-K/A, KushCo revealed that the value of
 18 the potential share earnout was far larger than the potential cash earnout. KushCo
 19 again listed the details concerning the CMP earnout provisions, details which
 20 mandated classifying the contingent stock earnouts as a liability. Choosing to ignore
 21 the straightforward application of ASC 805 and ASC 480, KushCo announced that
 22 it would classify contingent stock earnouts differently from contingent cash
 23 earnouts:
 24             The acquisition consideration consisted of a cash payment
                of $1,500,000, unsecured promissory notes in the
 25             aggregate principal amount of approximately $770,820,
 26             having a one-year maturity, and an aggregate of 7,800,000
                restricted shares of the Company’s common stock. During
 27             the one-year period following the closing, Jason Manasse
                and Theodore Nicols may become entitled to receive up
 28             to an additional $1,905,000 in cash, in the aggregate, and
                4,740,960 shares of common stock of the Company, in the
                                           - 21 -
        Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 23 of 76 Page ID #:457



                  aggregate, based on the gross profit generated by CMP
  1               for the period from May 1, 2017 to April 30, 2018. Per
                  the terms of the Merger Agreement, post-closing
  2               adjustments to CMP’s working capital is directly offset to
  3               the unsecured promissory notes payable. Management has
                  estimated that the preliminary post-closing working
  4               capital adjustments amounted to $110,604, which
                  management estimates will result in a decrease of the
  5               unsecured promissory notes payable from $770,820 to
                  $660,216. In accordance with ASC 805, management has
  6               evaluated the estimated fair value of the contingent
                  consideration based a probability of CMP reaching certain
  7               gross profit earnout targets. The Company recorded a
                  contingent liability for the contingent cash consideration
  8               of $1,735,375 and recorded contingent equity
                  consideration of $10,763,760.
  9
                                             ***
 10               The equity consideration received by CMP members was
                  calculated based on the negotiated price per share of
 11               common stock of the Company of $2.50, which
                  approximated the quoted market price on the acquisition
 12               date. The contingent equity consideration was also
 13               calculated based on the negotiated price per share of
                  common stock of the Company of $2.50, which
 14               approximated the quoted market price.
            63.   On July 13, 2017, the start of the Class Period, KushCo filed its 3Q
 15
      2017 10-Q. The financial statements described the CMP acquisition and the
 16
      application of ASC 805 to that acquisition:
 17
 18                           Acquisition of CMP Wellness, LLC
 19               On May 1, 2017, the Company entered into an agreement
                  of merger agreement with Lancer West Enterprises, Inc, a
 20               California corporation, Walnut Ventures, a California
                  corporation, Jason Manasse, an individual, and Theodore
 21               Nicols, an individual, pursuant to which each of Lancer
                  West Enterprises, Inc and Walnut Ventures were merged
 22               with and into Merger Sub, with Merger Sub as the
                  surviving corporation, resulting in the Company’s indirect
 23               acquisition of CMP Wellness, LLC, a California limited
                  liability company, which prior to the merger, was owned
 24               100% by Lancer West Enterprises, Inc and Walnut
                  Ventures. CMP Wellness, LLC is a distributor of
 25               vaporizers, cartridges and accessories.
 26               The acquisition was accounted for using the acquisition
 27               method of accounting in accordance with ASC 805,
                  Business Combinations. The purchase price payable to
 28               Jason Manasse and Theodore Nicols at the closing of the
                  merger in exchange for consummating the merger was
                                         - 22 -
        Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 24 of 76 Page ID #:458



                 comprised of an aggregate of $1,500,000 in cash,
  1              unsecured promissory notes in the aggregate principal
                 amount of approximately $770,820, having a one-year
  2              maturity, and an aggregate of 7,800,000 restricted shares
  3              of the Company’s common stock. The purchase price is
                 subject to customary post-closing adjustments with
  4              respect to confirmation of the levels of working capital
                 and cash held by CMP Wellness, LLC as of the closing.
  5              During the one year period following the closing, Jason
                 Manasse and Theodore Nicols may become entitled to
  6              receive up to an additional approximately $1,905,000 in
                 cash, in the aggregate, and approximately 4,740,960
  7              shares of common stock of the Company, in the
                 aggregate, based on the future performance of CMP
  8              Wellness, LLC (See Note 2).
  9        64.   In the 3Q 2017 10-Q financial statements, KushCo listed the “Total
 10 estimated acquisition consideration” for CMP as $34,159,351:
 11
 12
 13
 14
 15
 16        65.   Despite stating in the 3Q 2017 10-Q that ASC 805 controlled the

 17 accounting of the CMP acquisition, KushCo “recorded a contingent liability for the
 18 contingent cash consideration of $1,735,375 and recorded contingent equity
 19 consideration of $10,763,760. The fair value of the contingent equity consideration
 20 is recorded in additional paid in capital.” By misclassifying the contingent share
 21 earnout as equity rather than liability, KushCo guaranteed that it would never need
 22 to remeasure the fair value of the stock earnout even if CMP greatly exceeded or
 23 missed its target thresholds for share earnouts. KushCo thus guaranteed that
 24 shareholders would be unable to discover if the total consideration paid for CMP
 25 was materially higher than KushCo’s approximately $34 million estimation because
 26 of changes in the estimated share earnouts, and that such changes in estimation
 27 would not introduce earnings volatility in KushCo’s income statement.
 28

                                        - 23 -
       Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 25 of 76 Page ID #:459




  1          66.   KushCo’s failure to correctly apply GAAP even as it repeatedly cited
  2 to the applicable GAAP provisions and admitted that the contingent stock earnout
  3 was both variable and based on something other than the price of KushCo’s shares,
  4 was conduct taken recklessly or knowingly.
  5          67.   Further, KushCo’s classification of the share earnout as equity allowed
  6 it to avoid disclosing the actual value of the shares to be issued in the future to settle
  7 the contingent share obligation when the obligation became due at the end of FY
  8 2018. Indeed, in a July 19, 2018 Form 8-K KushCo announced the number of
  9 shares it had distributed on July 16, 2018 to Manasse and Nicols, 7 but not the value
 10 of those shares, leaving investors in the dark as to whether the original $10,763,760
 11 estimate of the value of the earnout shares had proved accurate, or was off by
 12 millions of dollars, and whether the total consideration paid for CMP remained
 13 approximately $34 million, or was materially higher.
 14          68.   In the 2018 10-K, KushCo again disclosed the number of shares issued
 15 as stock earnout, but because it had classified the earnouts as equity rather than as
 16 liability, it was listed in the Consolidated Statement of Stockholder’s Equity as a
 17 mere zero-impact “memo entry.” KushCo thus continued avoiding revealing the
 18 true cost of the CMP acquisition, and avoided revealing a material hit to its
 19 earnings:
 20
 21
 22
 23
 24
 25
 26
      The July 19, 2018 8-K states that “On July 16, 2018, the Company issued an
      7
 27
    aggregate of 3,740,960 Earnout Shares to Messrs. Manasse and Nicols in
 28 accordance with the terms of the Merger Agreement.”

                                           - 24 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 26 of 76 Page ID #:460




  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13        69.    All of the subsequent financial statements during the Class Period after
 14 the 3Q 2017 10-Q, namely the 2017 10-K; 1Q 2018 10-Q; 2Q 2018 10-Q; 3Q 2018
 15 10-Q; 2018 10-K; and the 1Q 2019 10-Q, were similarly materially false. The
 16 KushCo Defendants never reclassified the contingent stock earnouts as liability, and
 17 never included any changes in the estimated fair value of the contingent stock
 18 earnouts in the income statements, thus hiding the true cost of the CMP acquisition
 19 from investors, and overstating earnings (actually understating losses).
 20        70.    On April 9, 2019, KushCo filed a Form 8-K admitting that the stock
 21 earnouts should have been classified as a liability, and stating that the Class Period
 22 financial statements should not be relied upon. Revealing what it called “material
 23 misstatements,” KushCo announced that it would restate all of the financial
 24 statements for the quarters and years at issue in this Action.
 25        71.    On April 11, 2019, KushCo filed a Form 10-K/A with restated
 26 financial statements for Class Period 10-Qs, as well as for the 2017 10-K and 2018
 27 10-K. With respect to the CMP acquisition, the restated financials finally revealed
 28 the much higher, true cost of the CMP acquisition. The value of the issued

                                         - 25 -
        Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 27 of 76 Page ID #:461




  1 contingent stock payments was $26,217,509, almost $15.5 million more, and 145%
  2 higher, than the never-remeasured $10.7 million figure. By misclassifying the
  3 stock earnout as equity, KushCo hid from investors that the true cost of the CMP
  4 acquisition was approximately $50 million, and not $34 million.
  5         72.   In the 10-K/A containing the restatements, KushCo recorded
  6 adjustments in its quarterly earnings statements for each quarter of FY 2018, as
  7 KushCo acknowledged that contingent stock payments were almost 145% higher
  8 than initially wrongly recorded as equity. The restated 1Q 2018 income statement
  9 adjustment lowered income by approximately $4.5 million. The restated 2Q 2018
 10 income statement adjustment lowered income by approximately $6.7 million. The
 11 restated 3Q 2018 income statement adjustment lowered income by approximately
 12 $7 million. The total FY 2018 income statement adjustment due to the CMP
 13 acquisition lowered earnings (actually raised losses) by approximately $17.2
 14 million. When considered with adjustments to FY 2017, the restated income
 15 numbers showed an increased loss of approximately $15.6 million due solely to
 16 changes in the value of the stock earnout obligation related to the CMP deal.
 17         73.   KushCo committed further GAAP violations with respect to the CMP
 18 acquisition that show that it chose to correctly or incorrectly apply ASC 805 based
 19 not on GAAP’s requirements but on whether correctly applying GAAP would
 20 negatively affect KushCo’s income statement.
 21         74.   In reporting results for the fourth quarter of FY 2017, KushCo
 22 increased the fair values of the contingent cash and equity (shares) consideration by
 23 a total of $1,258,265 ($169,625 for cash and $1,088,640 for equity) under the guise
 24 of measurement period adjustments, i.e., adjustments for facts and circumstances
 25 that existed as of the acquisition date:
 26
 27
 28

                                         - 26 -
        Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 28 of 76 Page ID #:462




  1
  2
  3
  4
  5
  6
  7
  8
  9         75.   The restatement revealed, however, that those adjustments did not exist

 10 as of the acquisition date. KushCo avoided reducing FY 2017 earnings for the entire
 11 $1,258,265, allowing it to materially overstate goodwill while understating
 12 Kushco’s losses on the income statement.
 13      76. With respect to the $169,625 in contingent cash consideration, KushCo

 14 had at the time of the CMP acquisition correctly applied ASC 805 and classified
 15 contingent cash consideration as a liability. In its 2017 10-K, however, KushCo
 16 chose to misapply ASC 805 and recorded the effect of an increase in the value of
 17 the estimated contingent cash consideration as an increase in goodwill rather than
 18 an expense that would have negatively affected KushCo’s earnings. KushCo
 19 mischaracterized the $169,625 in cash consideration as a “measurement period
 20 adjustment” when GAAP required it to be recorded in the earnings statement as an
 21 adjustment in fair value, i.e., a subsequent change based on information that
 22 occurred after the acquisition date, not based on conditions that existed as of the
 23 acquisition date. By playing with their application of ASC 805, KushCo hid from
 24 investors that the CMP acquisition cost more than originally reported. KushCo
 25 restated this amount as a reduction in earnings at the end of the Class Period.
 26         77.   KushCo further violated GAAP’s ASC 805 and ASC 480 by recording

 27 the $1,088,640 adjustment to the contingent equity (stock) consideration in
 28 stockholder’s equity rather than as a liability as GAAP required, treating it as if the

                                         - 27 -
        Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 29 of 76 Page ID #:463




  1 adjustment was based on conditions that existed as of the acquisition date, when it
  2 should have been accounted for as a subsequent change based on information that
  3 occurred after the acquisition date, thus hiding the amount’s negative effect on
  4 earnings. Kushco reversed this adjustment and classified the entire contingent
  5 equity consideration as a liability in 2019. KushCo’s improper accounting enabled
  6 it to inflate its goodwill by the full $1,258,265 without impacting its earnings. This
  7 goodwill overstatement continued to be reported in all of KushCo’s subsequent
  8 Class Period financial statements. KushCo admitted to this goodwill error in the
  9 restatement.
 10 Accounting for the Summit Acquisition
 11         78.    On April 10, 2018, KushCo filed a Form 8-K announcing the Summit
 12 acquisition. The Form 8-K appended the April 10, 2018 Agreement and Plan of
 13 Merger. The transaction summary in the Form 8-K stated Summit’s members may
 14 be entitled to receive contingent stock earnouts in the future:
 15                The consideration payable to the members of Summit (the
                   “Members”) at the closing of the merger will be
 16                comprised of an aggregate of $3.2 million in cash (the
 17                “Cash Consideration”) and an aggregate of 1,280,000
                   shares (the “Share Consideration”) of the Company’s
 18                common stock (the “Common Stock”). The purchase
                   price will be subject to customary post-closing
 19                adjustments with respect to confirmation of Summit’s
                   working capital and indebtedness as of the closing date.
 20                $500,000 of the Cash Consideration and 640,000 shares of
                   Common Stock from the Share Consideration will be held
 21                back by the Company for a period of 15 months for
                   potential    post-closing   working    capital    and/or
 22                indemnification claims relating to, among other things,
                   breaches of representations, warranties and covenants
 23                contained in the Merger Agreement.
 24                During the one year period following the closing, the
                   Members may become entitled to receive up to an
 25                additional 1,280,000 shares of Common Stock, in the
 26                aggregate, based on the performance of the Summit
                   business during that period.
 27
 28

                                         - 28 -
        Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 30 of 76 Page ID #:464




  1        79.   Section 2.15 of the Merger Agreement showed that the number of
  2 contingent shares awarded was based on Summit’s “Eligible Net Revenue” in the
  3 year following the acquisition. Further, the Summit members would be entitled to
  4 more or fewer contingent shares based on the total net revenue.
  5        80.   As with the CMP acquisition, the plain language KushCo itself wrote
  6 into the Summit agreement demonstrates that the contingent stock earnout was
  7 variable in the number of shares Summit’s members could earn, and was based on
  8 something other than the price of KushCo’s stock. As such, application of ASC 805
  9 and ASC 480 required no judgment, and was simple: the estimated fair value of the
 10 contingent shares must be recorded as a liability on the income statement, and the
 11 fair value remeasured and changes recorded on the income statement in each
 12 subsequent reporting period.
 13        81.   KushCo again cited to the correct GAAP standard even as it failed to
 14 apply it. In the July 13, 2018, 3Q 2018 10-Q KushCo wrote:
 15              The acquisition was accounted for using the acquisition
                 method of accounting in accordance with ASC 805,
 16              Business Combinations. The consideration paid to the
 17              Members of Summit at the closing included the Cash
                 Consideration, consisting of an aggregate of $1.4 million
 18              in cash, net of cash received and the Share Consideration,
                 consisting of an aggregate of 1,280,000 shares common
 19              stock. $500,000 of the Cash Consideration and
                 approximately 640,000 shares of common stock from the
 20              Share Consideration were held back by the Company for a
                 period of 15 months for potential post-closing working
 21              capital and/or indemnification claims relating to, among
                 other things, breaches of representations, warranties and
 22              covenants contained in the Merger Agreement. The
                 Members may become entitled to receive earn-out
 23              consideration of up to an additional 1,280,000 shares of
                 common stock, in the aggregate, based on the net
 24              revenue performance of the Summit business during a
                 one-year period following the closing.
 25
 26
 27
 28

                                        - 29 -
       Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 31 of 76 Page ID #:465




  1        82.    The 3Q 2018 10-Q valued the contingent stock earnout at $7,155,200:
  2
  3
  4
  5
  6
  7        83.    In violation of straightforward GAAP provisions, in the 3Q 2018 10-Q,
  8 KushCo recklessly or knowingly classified the contingent stock consideration as
  9 additional paid in capital as part of stockholders’ equity rather than as a liability,
 10 writing that the Company “recorded the earn-out consideration of the additional
 11 1,280,000 shares of common stock in stockholders’ equity.”
 12        84.    KushCo wrongly accounted for the contingent stock earnouts as equity
 13 in both the subsequent 2018 10-K and the 1Q 2019 10-Q. In the restated financials
 14 it corrected the classification from equity to a liability and reported changes in the
 15 fair value of contingent consideration on the Company’s income statement.
 16 Accounting for the Hybrid Acquisition
 17        85.    On July 12, 2018, KushCo filed a Form 8-K announcing its financial
 18 results for the quarter ended May 31, 2018. The attached press release included a
 19 statement announcing the Hybrid acquisition under the heading of “recent
 20 operational summary,” disclosing, “Acquired Zack Darling Creative Associates,
 21 LLC (“ZDCA”) along with its wholly-owned subsidiary, The Hybrid Creative, LLC
 22 (“Hybrid”) on July 11, 2018, a specialist design agency based in Santa Rosa,
 23 California.”
 24       86. To date, KushCo has not filed or made otherwise available the merger
 25 agreement with Hybrid.
 26        87.    In its November 29, 2018 10-K, KushCo once again cited to the correct
 27 GAAP standard for accounting for an acquisition, even as it refused to apply it.
 28

                                         - 30 -
        Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 32 of 76 Page ID #:466



                   The acquisition was accounted for using the acquisition
  1                method of accounting in accordance with ASC 805,
                   Business Combinations. The consideration paid to the
  2                Members of Hybrid at the closing included the Cash
  3                Consideration, consisting of an aggregate of $847,187 in
                   cash, net of cash received, $82,106 in cash held back and
  4                the Share Consideration, consisting of an aggregate of
                   360,000 shares common stock. $82,106 of the Cash
  5                Consideration and 162,000 shares of common stock from
                   the Share Consideration were held back by the Company
  6                issuable on January 1, 2019. The Members may become
                   entitled to receive earn-out payments of up to $1.37
  7                million, through a combination of cash and stock
                   payments, based on the net revenue performance of the
  8                Hybrid business during the period September 1, 2018
                   through August 31, 2019.
  9
            88.    KushCo included substantially similar disclosures in its 1Q 2019 10-Q.
 10
            89.    As with the CMP and Summit acquisitions, the plain language of
 11
      KushCo’s SEC-filed disclosure demonstrates that the contingent stock earnout in
 12
      the Hybrid deal was variable in the number of shares Hybrid members could be
 13
      paid, and was based on something other than the price of KushCo’s stock. As such,
 14
      application of ASC 805 and ASC 480 required no judgment, and was simple: the
 15
      estimated fair value of the contingent shares must be recorded as a liability on the
 16
      income statement, and remeasured and changes in fair value recorded on the income
 17
      statement in each subsequent reporting period.
 18
            90.    In the 2018 10-K, KushCo initially valued its aggregate consideration
 19
      for the Hybrid purchase at $4.2 million as of the July 11, 2018 acquisition date,
 20
      including $450,000 for contingent cash consideration and $920,000 for contingent
 21
      equity (stock) consideration:
 22
 23
 24
 25
 26
 27         91.    If KushCo had correctly classified the stock earnouts as liability, it

 28 would have been required to remeasure its estimated fair value and account for any

                                         - 31 -
        Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 33 of 76 Page ID #:467




  1 changes in its subsequent income statements. By plainly violating straightforward
  2 GAAP provisions ASC 805 and ASC 480, KushCo avoided, from the
  3 announcement of the merger, any obligation to measure and record changes to the
  4 fair value of its contingent equity consideration in the income statements and avoid
  5 disclosing any potential negative impact of such changes in fair value on the
  6 Company’s earnings, hiding the true cost of the acquisition from investors.
  7 Combined Effect of the Violations of ASC 805 and ASC 480
    on Kushco’s Income Statements During the Class Period
  8
  9         92.    On April 9, 2019, KushCo filed a Form 8-K stating that the financial
 10 statements in each 10-Q and 10-K filed during the Class Period contained “material
 11 misstatements” in the accounting for contingent consideration related to the CMP,
 12 Summit, and Hybrid acquisitions, and that those financial statements should no
 13 longer be relied upon. KushCo admitted that estimated contingent stock
 14 consideration for all three acquisitions should always have been classified as
 15 liabilities.
 16         93.    On April 11, 2019, KushCo filed a 2018 10-K/A and 1Q 2019 10-Q/A,
 17 which restated the financial statements for all Class Period Forms 10-Q and 10-K.
 18 The 10-K/A and 10-Q/A contained specific adjustments for each relevant financial
 19 quarter.
 20       94.      The following chart, based on the information provided in the 10-K/A
 21 and 10-Q/A, shows the effect of the restated financial statements on KushCo’s
 22 income statements:
 23
                              Restatement Adjustment due to       Income (Loss) from        Net Income (Loss)
 24                           Change in Fair Value of             Operations
                              Contingent Consideration (in $)
 25                            Increase (Decrease) in Earnings
 26   Reporting   Reporting     CMP         Summit/   Total       Originally   Restated     Originally   Restated
       Period      Period                    Hybrid               Reported                  Reported
 27               End Date
      3Q 2017     May 31,       1,291,651             1,291,651        8,739    1,300,390        6,119     1,297,770
 28               2017

                                         - 32 -
        Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 34 of 76 Page ID #:468



      FY 2017        August       1,586,311                  1,586,311        380,539      1,966,670         69,464      1,655,775
  1   (full year)    31, 2017
      1Q 2018        Nov. 30,    (4,456,503)                (4,456,503)       151,443     (4,305,060)        94,615     (4,361,888)
  2                  2017
      2Q 2018        Feb. 28,    (6,684,754)                (6,684,754)     (879,970)     (7,564,724)     (920,314)     (7,605,068)
  3                  2018
      3Q 2018        May 31,     (7,041,229)                (7,041,229)    (2,084,378)    (9,125,607)    (2,165,740)    (9,206,969)
  4                  2018
      FY 2018        August     (17,209,686)   3,071,792   (14,137,894)   (12,383,620)   (26,521,515)   (10,198,872)   (24,336,767)
  5   (full year)    31, 2018
  6   1Q 2019        Nov. 30,                  (394,265)     (394,265)     (8,064,086)    (8,458,351)    (8,185,050)    (8,579,315)
                     2018
  7   Totals         3Q 2017-   (15,623,375)   2,677,526   (12,945,848)   (20,067,347)   (33,013,196)   (18,314,458)   (31,260,307)
                     1Q 2019
  8
  9
               95.    In total, for the period from 3Q 2017 through 1Q 2019, KushCo
 10
      materially understated its losses by failing to record an additional $12,945,848
 11
      million in expenses due to changes in fair value of contingent equity (stock)
 12
      consideration payable related to the CMP, Summit, and Hybrid acquisitions.
 13
      KushCo’s refusal to apply the straightforward and simple GAAP provisions and to
 14
      account for its stock consideration obligations as liabilities, or to perform
 15
      subsequent remeasurements of these obligations in the financial statements in each
 16
      reporting period and record changes in the earnings statement, led to materially
 17
      misstated financial statements throughout the Class Period. KushCo has admitted all
 18
      of this.
 19
      PCAOB Standards and RBSM’s Audit Opinions
 20
               96.    The PCAOB establishes auditing and related professional practice
 21
      standards registered public accounting firms must follow in the preparation and
 22
      issuance of audit reports. The PCAOB auditing standards are codified in “AS”
 23
      sections.
 24
               97.    RBSM, KushCo’s independent auditor, gave unqualified, clean audit
 25
      opinions on KushCo’s financial statements in the 2017 10-K and 2018 10-K. RBSM
 26
      represented that it conducted each audit in accordance with PCAOB auditing
 27
      standards. It did not. RBSM represented that KushCo’s financial statements
 28

                                          - 33 -
         Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 35 of 76 Page ID #:469




  1 complied with GAAP. They did not. KushCo’s financial statements deviated
  2 materially from GAAP, and RBSM’s audit opinions were materially false and
  3 misleading.
  4        98.    The 2017 10-K included the “Report of Independent Registered Public
  5 Accounting Firm.” The Report, signed by RBSM LLP in Larkspur, California,
  6 stated:
  7               We have audited the accompanying consolidated balance
                  sheets of Kush Bottles, Inc. as of August 31, 2017 and
  8               2016, and the related consolidated statements of
  9               operations, stockholders’ equity, and cash flows for each
                  of the years in the two-year period ended August 31,
 10               2017. Kush Bottles Inc.’s management is responsible for
                  these financial statements. Our responsibility is to express
 11               an opinion on these financial statements based on our
                  audits.
 12
                  We conducted our audits in accordance with the
 13               standards of the Public Company Accounting
                  Oversight Board (United States). Those standards
 14               require that we plan and perform the audit to obtain
                  reasonable assurance about whether the financial
 15               statements are free of material misstatement. The
                  company is not required to have, nor were we engaged to
 16               perform, an audit of its internal control over financial
                  reporting. Our audit included consideration of internal
 17               control over financial reporting as a basis for designing
 18               audit procedures that are appropriate in the
                  circumstances, but not for the purpose of expressing an
 19               opinion on the effectiveness of the company’s internal
                  control over financial reporting. Accordingly, we express
 20               no such opinion. An audit also includes examining, on a
                  test basis, evidence supporting the amounts and
 21               disclosures in the financial statements, assessing the
                  accounting principles used and significant estimates
 22               made by management, as well as evaluating the overall
                  financial statement presentation. We believe that our
 23               audits provide a reasonable basis for our opinion.
 24               In our opinion, the financial statements referred to
                  above present fairly, in all material respects, the
 25               financial position of Kush Bottles, Inc. as of August 31,
                  2017 and 2016, and the results of its operations and its
 26               cash flows for each of the years in the two-year period
                  ended August 31, 2017, in conformity with accounting
 27               principles generally accepted in the United States of
 28               America.

                                        - 34 -
       Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 36 of 76 Page ID #:470




  1        99.   The 2018 10-K included the “Report of Independent Registered Public
  2 Accounting Firm.” The Report, signed by RBSM LLP in Larkspur, California,
  3 stated:
  4              Opinion on the Financial Statements
  5              We have audited the accompanying consolidated balance
  6              sheets of KushCo Holdings, Inc. (the Company) as of
                 August 31, 2018 and 2017, and the related consolidated
  7              statements of operations, stockholders’ equity, and cash
                 flows for the fiscal years ended August 31, 2018 and
  8              2017, and the related notes (collectively referred to as the
                 consolidated financial statements). In our opinion, the
  9              consolidated financial statements present fairly, in all
                 material respects, the financial position of the Company
 10              as of August 31, 2018 and 2017, and the consolidated
                 results of its operations and its cash flows for the each of
 11              the two years in the period ended August 31, 2018, in
                 conformity with accounting principles generally
 12              accepted in the United States of America.
 13                                          ***
 14              Basis for Opinion
 15              These consolidated financial statements are the
 16              responsibility of the Company’s management. Our
                 responsibility is to express an opinion on the Company’s
 17              consolidated financial statements based on our audits. We
                 are a public accounting firm registered with the Public
 18              Company Accounting Oversight Board (United States)
                 (PCAOB) and are required to be independent with respect
 19              to the Company in accordance with the U.S. federal
                 securities laws and the applicable rules and regulations of
 20              the Securities and Exchange Commission and the
                 PCAOB.
 21
                 We conducted our audits in accordance with the
 22              standards of the PCAOB. Those standards require that
                 we plan and perform the audit to obtain reasonable
 23              assurance about whether the financial statements are
                 free of material misstatement, whether due to error or
 24              fraud. The Company is not required to have, nor were we
 25              engaged to perform, an audit of its internal control over
                 financial reporting. As part of our audits, we are required
 26              to obtain an understanding of internal control over
                 financial reporting, but not for the purpose of expressing
 27              an opinion on the effectiveness of the Company’s internal
                 control over financial reporting. Accordingly, we express
 28              no such opinion.

                                        - 35 -
       Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 37 of 76 Page ID #:471




  1               Our audits included performing procedures to assess the
                  risks of material misstatement of the financial statements,
  2               whether due to error or fraud, and performing procedures
  3               that respond to those risks. Such procedures included
                  examining, on a test basis, evidence regarding the
  4               amounts and disclosures in the financial statements. Our
                  audit also included evaluating the accounting principles
  5               used and significant estimates made by management, as
                  well as evaluating the overall presentation of the financial
  6               statements. We believe that our audits provides a
                  reasonable basis for our opinion.
  7
             100. The PCAOB requires that an auditor exercise due professional care in
  8
      planning and performing an audit. AS 1015.01. Due professional care requires the
  9
      auditor to exercise “professional skepticism, which is an attitude that includes a
 10
      questioning mind and a critical assessment of audit evidence.” AS 1015.07.
 11
             101. The auditor must plan and perform its audits to obtain reasonable
 12
      assurance about whether the Company’s financial statements were free of material
 13
      misstatement, whether caused by error or fraud. AS 1001.02. The auditor is
 14
      required to plan and perform its audit procedures to obtain sufficient appropriate
 15
      audit evidence to provide a reasonable basis for its opinion on financial statements.
 16
      AS 1105.04.
 17
             102. The auditor must evaluate the results of its audits to determine whether
 18
      the audit evidence it obtained was sufficient and appropriate to support the
 19
      unqualified opinions it expresses about financial statements. AS 2810.02.
 20
             103. To obtain “reasonable assurance” that the financial statements are free
 21
      of material misstatement, the auditor should plan and perform audit procedures to
 22
      detect misstatements that, individually or in combination with other misstatements,
 23
      would result in material misstatement of the financial statements. This includes
 24
      being alert while planning and performing audit procedures for misstatements that
 25
      could be material due to quantitative or qualitative factors. 8 AS 2105.03.
 26
 27  PCAOB standards provide the following guidance for evaluating materiality in the
      8

    context of an audit: “[i]n interpreting the federal securities laws, the Supreme Court
 28
    of the United States has held that a fact is material if there is ‘a substantial
                                           - 36 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 38 of 76 Page ID #:472




  1        104. Planning the audit requires establishing an audit strategy and
  2 developing an audit plan, which includes, specifically, planned “risk assessment
  3 procedures” and planned responses to the risks of material misstatement. AS
  4 2101.05. The risk of material misstatement refers to the risk that the financial
  5 statements are materially misstated. AS 1101.05.
  6        105. Audit procedures for obtaining evidence are classified as: a) risk
  7 assessment procedures; and b) further audit procedures including substantive
  8 procedures such as testing details of accounts and disclosures and substantive
  9 analytic procedures. AS 1105.13; AS 2301 n. 9.
 10        106. PCAOB standards required RBSM to develop and perform “risk
 11 assessment procedures” sufficient to provide a reasonable basis for identifying and
 12 assessing the risks of material misstatement, whether due to error or fraud, and
 13 designing further audit procedures. AS 2110.04–.06. PCAOB standards literally
 14 state that an auditor should ask herself “what could go wrong” in determining likely
 15 sources of potential misstatements. AS 2110.61.
 16        107. The analytical risk assessment procedures should be designed to
 17 “[i]dentify areas that might represent specific risks relevant to the audit, including
 18 the existence of unusual transactions and events ….” AS 2110.46. Further, the
 19 PCAOB lists certain matters which if present “are relevant to the necessary
 20 understanding of the company’s selection and application of accounting principles,
 21 including related disclosures” including “[t]he methods the company uses to
 22 account for significant transactions that are outside the normal course of
 23 business for the company or that otherwise appear to be unusual due to their
 24
 25 likelihood that the … fact would have been viewed by the reasonable investor as
 26 having significantly altered the 'total mix' of information made available.’ As the
    Supreme Court has noted, determinations of materiality require ‘delicate
 27
    assessments of the inferences a 'reasonable shareholder' would draw from a given
 28 set of facts and the significance of those inferences to him ….’” AS 2105.02.

                                         - 37 -
        Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 39 of 76 Page ID #:473




  1 timing, size, or nature (‘significant unusual transactions’) ….” AS 2110.13. Once
  2 identified as a “significant unusual transaction,” the auditor “must evaluate
  3 whether” such transactions “have been properly accounted for and disclosed in the
  4 financial statements,” AS 2401.67A, because “significant unusual transactions can
  5 affect the risk of material misstatement due to error or fraud ….” AS 2301.11A.
  6          108. The CMP, Summit, and Hybrid acquisitions were all “significant
  7 unusual transactions” that were “outside the normal course of business for”
  8 KushCo. 9 In the April 12, 2017 10-Q filed immediately before the CMP acquisition,
  9 KushCo listed total assets of approximately $9.2 million. Following the purchase of
 10 CMP in May 2017 for what KushCo stated publicly was $34 million in
 11 consideration, in the July 13, 2017 10-Q, KushCo listed total assets of
 12 approximately $43.7 million. The transaction that increased KushCo’s assets almost
 13 five-fold was a “significant unusual transaction” requiring RBSM to evaluate
 14 whether the CMP purchase was “properly accounted for and disclosed in the
 15 financial statements.” AS 2401.67A. RBSM was required to obtain an
 16 understanding of Kushco’s selection and application of accounting principles,
 17 including related disclosures, for accounting for these acquisitions and evaluating
 18 whether the Company’s selection and application of accounting principles was
 19 consistent with GAAP. AS 2110.12–.13.
 20          109. Thus, RBSM was required to examine the accounting for the CMP,
 21 Summit, and Hybrid acquisitions, including the contingent stock earnout provisions.
 22 Such an analysis for the contingent stock earnouts would have been short.
 23
 24
      9
        The PCAOB maintains a website entitled “Audit Committee Dialogue” “providing
      insights from our oversight activities,” which treats “business combinations” as
 25   “significant unusual transactions.” Under “Potential Questions for Your Auditor”
 26   PCAOB lists “What is your auditor's approach to evaluating the company's controls
      over financial reporting for significant unusual transactions or events, such as the
 27
      acquisition of assets and assumption of liabilities in a business combination.” See
 28   https://pcaobus.org/sites/digitalpublications/audit-committee-dialogue.
                                           - 38 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 40 of 76 Page ID #:474




  1 KushCo’s public filings show that it identified the correct GAAP provisions, ASC
  2 805 and ASC 480, but recklessly or knowingly reached the wrong conclusion
  3 regarding classifying the stock earnouts as equity rather than as liabilities. Reaching
  4 the correct conclusion does not allow for judgment. Any auditor would have seen
  5 the misclassification of contingent stock earnout in the CMP acquisition, and
  6 refused to provide a clean audit opinion unless the accounting was corrected. If
  7 RBSM did not perform the analysis required by the PCAOB and identify and
  8 evaluate the accounting for the “significant unusual transaction[s],” then RBSM’s
  9 audit opinion asserting that it performed its analysis in accordance with PCAOB
 10 standards was knowingly or recklessly false, as was its clean audit opinion in
 11 KushCo’s 2017 10-K and 2018 10-K.
 12         110. The “significant unusual transactions” analysis was not the only
 13 PCAOB analytic thread that required RBSM to analyze the accounting for the
 14 contingent share earnout provisions in the three acquisitions. All roads lead to,
 15 indeed require, that analysis.
 16         111. As part of the risk assessment analysis, proper application of the
 17 PCAOB’s provisions required RBSM to identify “significant accounts and
 18 disclosures” and their “relevant assertions.” AS 2110.59-.61. An account or
 19 disclosure is a “significant account or disclosure” if there is a reasonable possibility
 20 that the account or disclosure could contain a misstatement that, individually or
 21 when aggregated with others, has a material effect on the financial statements,
 22 considering the risks of both overstatement and understatement. The determination
 23 of whether an account or disclosure is significant is based on inherent risk, without
 24 regard to the effect of controls. AS 2110.59 n. 33. A “relevant assertion” is a
 25 financial statement assertion that has a reasonable possibility of containing a
 26 misstatement or misstatements that would cause the financial statements to be
 27 materially misstated. The determination of whether an assertion is a relevant
 28

                                         - 39 -
        Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 41 of 76 Page ID #:475




  1 assertion is based on inherent risk, without regard to the effect of controls. AS
  2 2110.59 n. 34.
  3           112. PCAOB standards required RBSM to “perform substantive procedures
  4 for each relevant assertion of each significant account and disclosure ….” AS
  5 2301.36. Moreover, the PCAOB provides a list of “significant accounts and
  6 disclosures” and their “relevant assertions” including the “possibility of significant
  7 contingent liabilities arising from the activities reflected in the account or
  8 disclosure.” AS 2110.60. The contingent stock earnouts in each of the three
  9 acquisitions were possible “significant contingent liabilities arising from the
 10 activities reflected in the account or disclosure.” Thus, PCAOB standards required
 11 RBSM to examine KushCo’s accounting for the contingent stock earnout provisions
 12 and its application of GAAP to those contingent stock earnouts. 10 As with the
 13 earlier path to this same analysis, the actual analysis does not allow for judgment
 14 and would have showed that the contingent stock consideration, wrongly classified
 15 as equity, must be classified as liabilities to be remeasured in each reporting period.
 16 RBSM having stated in its audit opinions that it properly applied PCAOB standards
 17 when it did not and having provided clean audit opinions stating that KushCo’s
 18 financial statements complied with GAAP when they did not, RBSM’s audit
 19 opinions were knowingly or recklessly false.
 20           113. To comply with PCAOB standards, RBSM was required to (a)
 21 examine the relevant earnout provisions in the CMP, Summit, and Hybrid merger
 22 agreements, (b) determine the appropriate accounting treatment of the contingent
 23 consideration encompassed in these agreements, and (c) determine whether Kushco
 24 followed GAAP in accounting for the contingent stock consideration during the
 25 periods of acquisitions and in subsequent reporting periods. Had RBSM done so it
 26
       In a list of examples of audit procedures to be performed in response to an
      10
 27
    assessed risk of fraud, PCAOB lists as a fraud risk “management estimates …
 28 relating to specific transactions (such as acquisitions).” AS 2401.54.

                                            - 40 -
           Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 42 of 76 Page ID #:476




  1 would have learned that Kushco’s accounting for contingent stock consideration
  2 violated ASC 805 and ASC 480 and that the financial statements in the 2017 10-K
  3 and 2018 10-K were materially wrong. Whether RBSM failed to evaluate Kushco’s
  4 accounting for contingent consideration, or performed the evaluation and
  5 disregarded the results of its audit procedures indicating that the Company had
  6 improperly accounted for the contingent stock consideration, its actions were
  7 knowing or reckless, and its audit opinions false. RBSM’s audits amounted to no
  8 audit at all.
  9          FALSE AND MISLEADING STATEMENTS AND OMISSIONS
 10         114. On July 13, 2017, Kushco filed its 3Q 2017 10-Q, including financial
 11 statements for the quarter ended May 31, 2017. Defendants Kovacevich and Martin
 12 signed the 3Q 2017 10-Q, certifying under SOX the accuracy of the document,
 13 including its financial statements. In the 3Q 2017 10-Q, about the CMP acquisition,
 14 Defendants KushCo Kovacevich and Martin stated:
 15                 The [CMP] acquisition consideration consisted of a cash
                    payment of $1,500,000, unsecured promissory notes in the
 16                 aggregate principal amount of approximately $770,820,
 17                 having a one-year maturity, and an aggregate of 7,800,000
                    restricted shares of the Company’s common stock (equal
 18                 to 13% of the Company’s common stock outstanding as
                    of May 31, 2017). During the one-year period following
 19                 the closing, the two sellers of CMP may become entitled
                    to receive up to an additional $1,905,000 in cash, in the
 20                 aggregate, and 4,740,960 shares of common stock of the
                    Company, in the aggregate, based on the gross profit
 21                 generated by CMP for the period from May 1, 2017 to
                    April 30, 2018. Per the terms of the Merger Agreement,
 22                 post-closing adjustments to CMP’s working capital is
                    directly offset to the unsecured promissory notes payable.
 23                 Management has estimated that the preliminary post-
                    closing working capital adjustments amounted to
 24                 $110,604, which management estimates will result in a
                    decrease of the unsecured promissory notes payable from
 25                 $770,820 to $660,216. In accordance with ASC 805,
 26                 management has evaluated the estimated fair value of
                    the contingent consideration based a probability-
 27                 weighted assessment of the occurrence of CMP reaching
                    certain gross profit earnout targets. The Company
 28                 recorded a contingent liability for the contingent cash
                    consideration of $1,735,375 and recorded contingent
                                         - 41 -
        Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 43 of 76 Page ID #:477



                 equity consideration of $10,763,760. The fair value of
  1              the contingent equity consideration is recorded in
                 additional paid in capital.
  2
  3             The acquisition is accounted for under the acquisition
                method of accounting in accordance with Accounting
  4             Standards Codification Topic 805, Business Combinations
                (“ASC 805”). As such, CMP’s assets acquired and
  5             liabilities assumed are recorded at their acquisition-date
                fair values. The results of operations of CMP were
  6             consolidated beginning on the date of the merger.
                Acquisition-related transaction costs are not included as a
  7             component of consideration transferred, but are accounted
                for as an expense in the period in which the costs are
  8             incurred. Any excess of the acquisition consideration over
                the fair value of assets acquired and liabilities assumed is
  9             allocated to goodwill. Pursuant to ASC 805, the
                contingent consideration was recorded at its estimated
 10             fair value as of the acquisition date. The subsequent
                accounting for contingent consideration depends on
 11             whether the contingent consideration is classified as a
 12             liability or equity. The portion of contingent
                consideration classified as equity is not remeasured in
 13             subsequent accounting periods. However, contingent
                consideration classified as a liability is remeasured to its
 14             fair value at the end of each reporting period and the
                change in fair value is reflected in income or expense
 15             during that period. Any changes within the
                measurement period resulting from facts and
 16             circumstances that existed as of the acquisition date may
                result in retrospective adjustments to the provisional
 17             amounts recorded at the acquisition date.
 18        115. In addition, on its balance sheet, KushCo recorded Total Stockholders’
 19 Equity of $49,440,334, and Total Liabilities of $4,261,522.
 20       116. The foregoing was materially false and/or misleading because
 21 Defendants KushCo, Kovacevich, and Martin knowingly or recklessly:
 22         a. In violation of GAAP provisions ASC 805 and ASC 480, incorrectly
 23              classified the fair value of contingent stock consideration for the CMP
 24              acquisition as equity instead of as a liability, thereby improperly
 25              impacting KushCo’s accounting for the contingent stock consideration
 26              in subsequent periods;
 27           b. understated Kushco’s Total Liabilities for the quarter and overstated its
 28              Total Shareholders’ Equity by $9,472,109 million;

                                        - 42 -
       Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 44 of 76 Page ID #:478




  1           c. In Kushco’s April 9, 2019 8-K announcing the restatement of the
  2              financial statements in the 3Q 2017 10-Q, it admitted that these errors
  3              were “material misstatements.”
  4        117. On November 28, 2017, Kushco filed its 2017 10-K, including
  5 financial statements for the fiscal year ended August 31, 2017. Defendants
  6 Kovacevich and McCormick signed the 2017 10-K, certifying under SOX the
  7 accuracy of the document, including its financial statements. In the 2017 10-K,
  8 Defendants stated:
  9              On May 1, 2017 (“Merger Date”), the Company and
                 KBCMP, Inc., a Delaware corporation and newly formed
 10              wholly-owned subsidiary of the Company (“Merger
 11              Sub”), entered into an Agreement of Merger (the “Merger
                 Agreement”) with Lancer West Enterprises, Inc, a
 12              California corporation and Walnut Ventures, a California
                 corporation, pursuant to which each of Lancer West
 13              Enterprises, Inc and Walnut Ventures were merged with
                 and into Merger Sub, with Merger Sub as the surviving
 14              corporation, resulting in the Company’s indirect
                 acquisition of CMP Wellness, LLC (“CMP”), a California
 15              limited liability company, which prior to the merger, was
                 owned 100% by Lancer West Enterprises, Inc and Walnut
 16              Ventures. Membership interest in CMP was the sole and
                 only asset of Lancer West Enterprises, Inc and Walnut
 17              Ventures. As a result, CMP became a wholly-owned
                 subsidiary of the Company. CMP is a distributor of
 18              vaporizers, cartridges and accessories. The Company’s
                 Directors believed the acquisition of CMP and the product
 19              offerings of CMP leveraged the Company’s existing
 20              product development program and provided the Company
                 with the possibility of generating near term revenue and
 21              operating cash flow, as well as establishing a commercial
                 platform whereby other cannabis industry-support
 22              products may be accessed in the future. Going forward,
                 the existing product offering and other product licensing
 23              opportunities, will be the basis of the Company's long-
                 term product portfolio.
 24
                 The acquisition consideration consisted of a cash payment
 25              of $1,500,000, unsecured promissory notes in the
                 aggregate principal amount of approximately $770,820,
 26              having a one-year maturity, and an aggregate of 7,800,000
                 restricted shares of the Company’s common stock (equal
 27              to 13% of the Company’s common stock outstanding as
                 of August 31, 2017). During the one-year period
 28              following the closing, the two sellers of CMP may
                                        - 43 -
       Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 45 of 76 Page ID #:479



                become entitled to receive up to an additional $1,905,000
  1             in cash, in the aggregate, and 4,740,960 shares of
                common stock of the Company, in the aggregate, based
  2             on the gross profit generated by CMP product line for the
  3             period from May 1, 2017 to April 30, 2018. Per the terms
                of the Merger Agreement, post-closing adjustments to
  4             CMP’s working capital is directly offset to the unsecured
                promissory notes payable. Management has estimated that
  5             the post-closing working capital adjustments amounted to
                $104,032, which management estimates will result in a
  6             decrease of the unsecured promissory notes payable from
                $770,820 to $666,788. In accordance with ASC 805,
  7             management has evaluated the estimated fair value of the
                contingent consideration based a probability-weighted
  8             assessment of the occurrence of CMP reaching certain
                gross profit earnout targets. The Company initially
  9             recorded a contingent liability for the contingent cash
                consideration of $1,735,375 $1,905,000 and recorded
 10             contingent equity consideration of $10,763,760. Based
                on information obtained during the fourth fiscal
 11             quarter, the Company revised its estimate of the
 12             contingent cash consideration from $1,735,375 to
                $1,905,000, and its estimate of the contingent equity
 13             consideration from $10,763,760 to $11,852,400. The fair
                value of the contingent equity consideration is recorded
 14             in additional paid in capital.
 15        118. In addition, in the 2017 10-K, on its Balance Sheet, KushCo recorded

 16 Total Stockholders’ Equity of $40,980,646, Goodwill of $34,247,344, and Total
 17 Liabilities of $6,001,211. Defendant KushCo reprinted these financial statements in
 18 a November 28, 2017 press release in which Defendant Kovacevich touted his
 19 management team, stating:
 20              We also made significant progress in 2017 strengthening
                 our management team by appointing of a new CFO, a
 21              VP of Supply Chain, a VP of Sales, and launching a new
                 robust sales structure, supported by highly efficient
 22              distribution facilities spread across three of the largest
                 cannabis markets – California, Colorado, and
 23              Washington. Today, we believe that Kush Bottles not
                 only has the strong leadership and financial platform
 24              necessary to achieve our vision, but we believe that we
                 have developed an infrastructure that can scale, especially
 25              in new surging cannabis markets like Nevada and
                 California. Our strategy for 2018 is to effectively leverage
 26              our current position to drive top line sales and achieve net
 27              income growth. When adult use sales in Nevada
                 commenced in July 2017, we experienced a ramp in
 28              demand for our products. With California adult-use sales
                 expected to start in early 2018, we are poised for
                                        - 44 -
       Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 46 of 76 Page ID #:480



                 potentially even more rapid growth and a significant
  1              scaling in our business. We are excited about this major
                 opportunity in our home market and look forward to
  2              seeing the impact of our initiatives continue to drive
  3              growth throughout fiscal year 2018
            119. The foregoing statements were materially false and/or misleading
  4
      because Defendants KushCo, Kovacevich, and McCormick knowingly or
  5
      recklessly:
  6
               a. In violation of GAAP provisions ASC 805 and ASC 480, incorrectly
  7
                    accounted for the fair value of contingent stock consideration for the
  8
                    CMP acquisition as equity instead of as a liability;
  9
               b. overstated Kushco’s Goodwill by $1,258,265, understated its Total
 10
                    Liabilities by $9,007,824, and overstated its Total Stockholders’
 11
                    Equity by $10,266,089;
 12
               c. In Kushco’s April 9, 2019 8-K announcing the restatement of the
 13
                    financial statements in the 2017 10-K, it admitted that these errors
 14
                    were “material misstatements.”
 15
            120. KushCo’s 2017 10-K included the following Report Of Independent
 16
      Registered Public Accounting Firm, in which RSMB stated, in relevant part:
 17
 18                 We have audited the accompanying consolidated balance
                    sheets of Kush Bottles, Inc. as of August 31, 2017 and
 19                 2016, and the related consolidated statements of
                    operations, stockholders’ equity, and cash flows for each
 20                 of the years in the two-year period ended August 31,
                    2017. Kush Bottles Inc.’s management is responsible for
 21                 these financial statements. Our responsibility is to express
                    an opinion on these financial statements based on our
 22                 audits.
 23                 We conducted our audits in accordance with the standards
                    of the Public Company Accounting Oversight Board
 24                 (United States). Those standards require that we plan and
                    perform the audit to obtain reasonable assurance about
 25                 whether the financial statements are free of material
 26                 misstatement. The company is not required to have, nor
                    were we engaged to perform, an audit of its internal
 27                 control over financial reporting. Our audit included
                    consideration of internal control over financial reporting
 28                 as a basis for designing audit procedures that are
                    appropriate in the circumstances, but not for the purpose
                                         - 45 -
        Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 47 of 76 Page ID #:481



                 of expressing an opinion on the effectiveness of the
  1              company’s internal control over financial reporting.
                 Accordingly, we express no such opinion. An audit also
  2              includes examining, on a test basis, evidence supporting
  3              the amounts and disclosures in the financial statements,
                 assessing the accounting principles used and significant
  4              estimates made by management, as well as evaluating the
                 overall financial statement presentation. We believe that
  5              our audits provide a reasonable basis for our opinion.
  6             In our opinion, the financial statements referred to above
                present fairly, in all material respects, the financial
  7             position of Kush Bottles, Inc. as of August 31, 2017 and
                2016, and the results of its operations and its cash flows
  8             for each of the years in the two-year period ended August
                31, 2017, in conformity with accounting principles
  9             generally accepted in the United States of America.
 10        121. The foregoing audit opinion was false and misleading because, as
 11 described above in detail, RBSM knowingly or recklessly:
 12           a. failed to exercise due professional care in planning and performing its
 13              audit, and failed to follow required PCAOB standards;
 14           b. failed to analyze the contingent stock earnout provisions in the CPM
 15              acquisition, as required by PCAOB standards;
 16           c. failed to determine that Kushco had incorrectly applied the simple,
 17              straightforward GAAP provisions ASC 805 and ASC 480 in
 18              accounting for contingent stock consideration during the periods of
 19              acquisitions and in subsequent reporting periods;
 20           d. disregarded that KushCo’s classifying contingent stock consideration
 21              from the CMP acquisition as equity rather than as a liability was
 22              materially false;
 23           e. certified KushCo’s financial statements as materially accurate
 24              notwithstanding that KushCo overstated its Goodwill by $1,258,265,
 25              understated its Total Liabilities by $9,007,824, and overstated its Total
 26              Shareholders’ Equity by $10,266,089;
 27           f. issued a clean audit opinion, stating that it applied PCAOB standards
 28              and that KushCo’s financial statements presented fairly its financial

                                        - 46 -
       Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 48 of 76 Page ID #:482




  1              position and were in accordance with GAAP when that opinion
  2              constituted an egregious refusal to see the obvious, a refusal to
  3              investigate what was not just doubtful but plainly wrong, and was
  4              severely reckless.
  5        122. On January 16, 2018, KushCo filed its 1Q 2018 10-Q, including
  6 financial statements for the quarter ended November 30, 2017. Defendants
  7 Kovacevich and McCormick signed the 1Q 2018 10-Q, certifying under SOX the
  8 accuracy of the document, including its financial statements. After reiterating the
  9 background to the CMP acquisition, KushCo stated:
 10              The acquisition consideration consisted of a cash payment
                 of $1,500,000, unsecured promissory notes in the
 11              aggregate principal amount of approximately $770,820,
 12              having a one-year maturity, and an aggregate of 7,800,000
                 restricted shares of the Company’s common stock (equal
 13              to13.0% of the Company’s common stock outstanding as
                 of November 30, 2017). During the one-year period
 14              following the closing, the two sellers of CMP may
                 become entitled to receive up to an additional $1,905,000
 15              in cash, in the aggregate, and 4,740,960 shares of
                 common stock of the Company, in the aggregate, based
 16              on the gross profit generated by CMP product line for the
                 period from May 1, 2017 to April 30, 2018. Per the terms
 17              of the Merger Agreement, post-closing adjustments to
                 CMP’s working capital is directly offset to the unsecured
 18              promissory notes payable. Management has estimated that
                 the post-closing working capital adjustments amounted to
 19              $104,032, which management estimates will result in a
                 decrease of the unsecured promissory notes payable from
 20              $770,820 to $666,788. In accordance with ASC 805,
 21              management has evaluated the estimated fair value of the
                 contingent consideration based a probability-weighted
 22              assessment of the occurrence of CMP reaching certain
                 gross profit earnout targets. The Company initially
 23              recorded a contingent liability for the contingent cash
                 consideration of $1,735,375 $1,905,000 and recorded
 24              contingent equity consideration of $10,763,760. Based on
                 information obtained during the fourth fiscal quarter, the
 25              Company revised its estimate of the contingent cash
                 consideration from $1,735,375 to $1,905,000, and its
 26              estimate of the contingent equity consideration from
                 $10,763,760 to $11,852,400. The fair value of the
 27              contingent equity consideration is recorded in additional
                 paid in capital.
 28

                                        - 47 -
       Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 49 of 76 Page ID #:483




  1        123. In addition, in the 1Q 2018 10-Q, on its Consolidated Statement of
  2 Operations, KushCo recorded Net Income of $94,615.             On its Balance Sheet,
  3 KushCo recorded Total Stockholders’ Equity of $45,952,924, Goodwill of
  4 $34,247,344, and Total Liabilities of $8,197,678. Defendant KushCo reprinted
  5 these financial statements in a January 16, 2018 press release.
  6        124. The foregoing statements were materially false and/or misleading
  7 because Defendants KushCo, Kovacevich, and McCormick knowingly or
  8 recklessly:
  9           a. In violation of GAAP provisions ASC 805 and ASC 480, incorrectly
 10               accounted for the fair value of contingent stock consideration for the
 11               CMP acquisition as equity instead of as a liability;
 12           b. Recorded Net Income when KushCo suffered a $4,361,888 Net Loss
 13               for the quarter, overstated its Goodwill by $1,258,265, understated its
 14               Total Liabilities by $13,464,326, and overstated its Total Shareholders’
 15               Equity by $14,722,591;
 16           c. In Kushco’s April 9, 2019 8-K announcing the restatement of the
 17               financial statements in the 1Q 2018 10-Q, it admitted that these errors
 18               were “material misstatements.”
 19        125. On April 13, 2018, Kushco filed its 2Q 2018 10-Q, including financial
 20 statements for the quarter ended February 28, 2018. Defendants Kovacevich and
 21 McCormick signed the 2Q 2018 10-Q, certifying under SOX the accuracy of the
 22 document, including its financial statements. After reiterating the background to the
 23 CMP acquisition, KushCo stated:
 24             The acquisition consideration consisted of a cash payment
                of $1,500,000, unsecured promissory notes in the
 25             aggregate principal amount of approximately $770,820,
 26             having a one-year maturity, and an aggregate of 7,800,000
                restricted shares of the Company’s common stock (equal
 27             to 12% of the Company’s common stock outstanding as
                of February 28, 2018). During the one-year period
 28             following the closing, the two sellers of CMP may
                become entitled to receive up to an additional $1,905,000
                                           - 48 -
        Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 50 of 76 Page ID #:484



                 in cash, in the aggregate, and 4,740,960 shares of
  1              common stock of the Company, in the aggregate, based
                 on the gross profit generated by CMP product line for the
  2              period from May 1, 2017 to April 30, 2018. Per the terms
  3              of the Merger Agreement, post-closing adjustments to
                 CMP’s working capital is directly offset to the unsecured
  4              promissory notes payable. Management has estimated that
                 the post-closing working capital adjustments amounted to
  5              $104,032, which management estimates will result in a
                 decrease of the unsecured promissory notes payable from
  6              $770,820 to $666,788. In accordance with ASC 805,
                 management has evaluated the estimated fair value of the
  7              contingent consideration based a probability-weighted
                 assessment of the occurrence of CMP reaching certain
  8              gross profit earnout targets. The Company initially
                 recorded a contingent liability for the contingent cash
  9              consideration of $1,735,375 and recorded contingent
                 equity consideration of $10,763,760. Based on
 10              information obtained during the fourth fiscal quarter, the
                 Company revised its estimate of the contingent cash
 11              consideration from $1,735,375 to $1,905,000, and its
 12              estimate of the contingent equity consideration from
                 $10,763,760 to $11,852,400. A payment of $85,000 was
 13              made towards this liability during the year ended August
                 31, 2017, resulting in a net liability of $1,820,000. During
 14              the six months ended February, a payment of $170,000
                 was made towards this liability, resulting in a net liability
 15              of $1,650,000. During the three months ended February
                 28, 2018, the Company did not recognize any change in
 16              the fair value of its contingent consideration liability of
                 $1,650,000.
 17
            126. In addition, in the 2Q 2018 10-Q, on its Consolidated Statement of
 18
      Operations, KushCo recorded Net Loss of $920,314. On its Balance Sheet, KushCo
 19
      recorded Total Stockholders’ Equity of $ 53,057,775, Goodwill of $34,247,344, and
 20
      Total Liabilities of $8,271,509. Defendant KushCo reprinted these financial
 21
      statements in an April 11, 2018 press release.
 22
            127. The foregoing SEC filing was materially false and/or misleading
 23
      because Defendants KushCo, Kovacevich, and McCormick knowingly or
 24
      recklessly:
 25
               a. In violation of GAAP provisions ASC 805 and ASC 480, incorrectly
 26
                    accounted for the fair value of contingent stock consideration for the
 27
                    CMP acquisition as equity instead of as a liability;
 28

                                         - 49 -
        Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 51 of 76 Page ID #:485




  1           b. Understated KushCo’s loss for the quarter by $6,684,754, overstated
  2              its Goodwill by $1,258,265, understated its Total Liabilities by
  3              $20,149,080, and overstated its Total Shareholders’ Equity by
  4              $21,407,345;
  5           c. In Kushco’s April 9, 2019 8-K announcing the restatement of the
  6              financial statements in the 2Q 2018 10-Q, it admitted that these errors
  7              were “material misstatements.”
  8        128. On June 8, 2018, Defendant KushCo filed with the SEC a Prospectus
  9 Supplement on Form 424B5, alerting investors to the sale of up to 7,500,000 shares
 10 of KushCo common stock and warrants to purchase 3,7500,000 shares of common
 11 stock at a combined purchase price of $4.80 per share. Defendants completed the
 12 offering on June 12, 2018, raising $32.9 million “after deducting the placement
 13 agent fees and other estimated offering expenses.” In the Prospectus Supplement,
 14 Defendant KushCo stated:
 15              INCORPORATION OF CERTAIN INFORMATION
                 BY REFERENCE
 16
 17              The SEC allows us to incorporate by reference the
                 information and reports we file with them, which means
 18              that we can disclose important information to you by
                 referring you to those publicly available documents. The
 19              information incorporated by reference is an important part
                 of this prospectus supplement, and information that we
 20              file later with the SEC will automatically update and
                 supersede the information already incorporated by
 21              reference. We are incorporating by reference the
                 documents listed below, which we have already filed with
 22              the SEC, and any future filings we make with the SEC
                 under Sections 13(a), 13(c), 14 or 15(d) of the Exchange
 23              Act, except as to any portion of any future report or
                 document that is not deemed filed under such provisions,
 24              prior to the completion or termination of the offering of
                 the securities described in this prospectus supplement:
 25
 26                 • Our Annual Report on Form 10-K for the year
                      ended August 31, 2017 filed with the SEC on
 27                   November 28, 2017;

 28

                                        - 50 -
       Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 52 of 76 Page ID #:486



                     • Our Quarterly Report on Form 10-Q for the three
  1                    months ended November 30, 2017 filed with the
                       SEC on January 16, 2018;
  2
  3                  • Our Quarterly Report on Form 10-Q for the three
  4                    months ended February 28, 2018 filed with the SEC
                       on April 13, 2018;
  5
                                            ***
  6        129. As such, for all of the reasons the 2017 10-K, the 1Q 2018 10-Q, and
  7 the 2Q 2018 10-Q were materially false and misleading, Defendant KushCo,
  8 Kovacevich, and McCormick knew or recklessly disregarded that the Prospectus
  9 Supplement was materially false and misleading.
 10       130. On July 13, 2018, KushCo filed its 3Q 2018 10-Q, including financial
 11 statements for the quarter ended May 31, 2018. Defendants Kovacevich and
 12 McCormick signed the 3Q 2018 10-Q, certifying under SOX the accuracy of the
 13 document, including its financial statements. After reiterating the background to the
 14 CMP acquisition, KushCo stated:
 15
               The acquisition consideration consisted of a cash payment
 16            of $1,500,000, unsecured promissory notes in the
               aggregate principal amount of approximately $770,820,
 17            having a one-year maturity, and an aggregate of 7,800,000
               restricted shares of the Company’s common stock (equal
 18            to 12% of the Company’s common stock outstanding as
               of May 31, 2018). During the one-year period following
 19            the closing, the two sellers of CMP may become entitled
               to receive up to an additional $1,905,000 in cash, in the
 20            aggregate, and 4,740,960 shares of common stock of the
               Company, in the aggregate, based on the gross profit
 21            generated by CMP product line for the period from May
 22            1, 2017 to April 30, 2018. Per the terms of the Merger
               Agreement, post-closing adjustments to CMP’s working
 23            capital is directly offset to the unsecured promissory notes
               payable. Management has estimated that the post-closing
 24            working capital adjustments amounted to $104,032, which
               management estimates will result in a decrease of the
 25            unsecured promissory notes payable from $770,820 to
               $666,788. In accordance with ASC 805, management has
 26            evaluated the estimated fair value of the contingent
               consideration based a probability-weighted assessment of
 27            the occurrence of CMP reaching certain gross profit
               earnout targets. The Company initially recorded a
 28            contingent liability for the contingent cash consideration

                                         - 51 -
        Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 53 of 76 Page ID #:487



                of $1,735,375 and recorded contingent equity
  1             consideration of $10,763,760. Based on information
                obtained during the fourth fiscal quarter, the Company
  2             revised its estimate of the contingent cash consideration
  3             from $1,735,375 to $1,905,000, and its estimate of the
                contingent equity consideration from $10,763,760 to
  4             $11,852,400. A payment of $85,000 was made towards
                this liability during the year ended August 31, 2017,
  5             resulting in a net liability of $1,820,000. During the six
                months ended February, a payment of $170,000 was made
  6             towards this liability, resulting in a net liability of
                $1,650,000. During the three months ended May 31,
  7             2018, the Company did not recognize any change in the
                fair value of its contingent consideration liability of
  8             $1,650,000.
  9        131. About the Summit acquisition, Defendants stated in the 3Q 2018 10-Q:
 10              On May 2, 2018, the Company completed its acquisition
                 of Summit, a leading distributor of hydrocarbon gases to
 11              the legal cannabis industry. Pursuant to the terms of the
                 Merger Agreement with Summit, Summit merged with
 12              and into KCH, a wholly-owned subsidiary of the
 13              Company, with KCH as the surviving entity.

 14              The acquisition was accounted for using the acquisition
                 method of accounting in accordance with ASC 805,
 15              Business Combinations. The consideration paid to the
                 Members of Summit at the closing included the Cash
 16              Consideration, consisting of an aggregate of $1.4 million
                 in cash, net of cash received and the Share Consideration,
 17              consisting of an aggregate of 1,280,000 shares common
                 stock. $500,000 of the Cash Consideration and
 18              approximately 640,000 shares of common stock from the
                 Share Consideration were held back by the Company for a
 19              period of 15 months for potential post-closing working
                 capital and/or indemnification claims relating to, among
 20              other things, breaches of representations, warranties and
                 covenants contained in the Merger Agreement. The
 21              Members may become entitled to receive earn-out
                 consideration of up to an additional 1,280,000 shares of
 22              common stock, in the aggregate, based on the net revenue
 23              performance of the Summit business during a one-year
                 period following the closing.
 24              The Company estimated the probability of the contingent
 25              consideration at 100% and recorded the earn-out
                 consideration of the additional 1,280,000 shares of
 26              common stock in stockholders’ equity.
 27
 28

                                        - 52 -
       Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 54 of 76 Page ID #:488




  1        132. In addition, in the 3Q 2018 10-Q, on its Consolidated Statement of
  2 Operations, KushCo recorded Net Loss of $2,165,740. On its Balance Sheet,
  3 KushCo recorded Total Stockholders’ Equity of $72,305,929, Goodwill of
  4 $51,281,279, and Total Liabilities of $12,237,001. Defendant KushCo reprinted
  5 these financial statements in a July 12, 2018 press release in which Defendant
  6 Kovacevich stated:
  7             Finally, our recently completed capital raise providing net
                proceeds of almost $33 million will provide the financial
  8             foundation for continued expansion in support of our
  9             growth strategy. All of these activities place us in a
                unique position to identify market demands, develop
 10             innovative products and bring them to market. As we head
                toward the end of our fiscal year we look forward to
 11             driving continued organic and acquisitive growth,
                supported by our strong leadership team and expanded,
 12             diversified offering.
 13        133. The foregoing SEC filing was materially false and/or misleading
 14 because Defendants KushCo, Kovacevich, and McCormick knowingly or
 15 recklessly:
 16           a. In violation of GAAP provisions ASC 805 and ASC 480, incorrectly
 17              accounted for the fair value of contingent stock consideration for both
 18              the CMP and Summit acquisitions as equity instead of as liabilities;
 19           b. Understated KushCo’s Net Loss for the quarter by $7,041,229,
 20              overstated its Goodwill by $1,258,265, understated its Total Liabilities
 21              by $8,128,000, and overstated its Total Shareholders’ Equity by
 22              $9,386,265;
 23           c. In Kushco’s April 9, 2019 8-K announcing the restatement of the
 24              financial statements in the 3Q 2018 10-Q, it admitted that these errors
 25              were “material misstatements.”
 26        134. On November 29, 2018, filed its 2018 10-K, including financial
 27 statements for the fiscal year ended August 31, 2018. Defendants Kovacevich and
 28 Tedford signed the 2018 10-K, certifying under SOX the accuracy of the document,

                                        - 53 -
       Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 55 of 76 Page ID #:489




  1 including its financial statements. About the CMP, Summit, and Hybrid
  2 acquisitions, Defendants stated:
  3              The [CMP] acquisition consideration consisted of a cash
                 payment of $1,500,000, unsecured promissory notes in the
  4              aggregate principal amount of approximately $770,820,
  5              having a one-year maturity, and an aggregate of 7,800,000
                 restricted shares of the Company’s common stock. During
  6              the one-year period following the closing, the two sellers
                 of CMP may become entitled to receive up to an
  7              additional $1,905,000 in cash, in the aggregate, and
                 4,740,960 shares of common stock of the Company, in the
  8              aggregate, based on the gross profit generated by CMP
                 product line for the period from May 1, 2017 to April 30,
  9              2018. Per the terms of the Merger Agreement, post-
                 closing adjustments to CMP’s working capital is directly
 10              offset to the unsecured promissory notes payable.
                 Management has estimated that the post-closing working
 11              capital adjustments amounted to $104,032, which
                 management estimates will result in a decrease of the
 12              unsecured promissory notes payable from $770,820 to
                 $666,788. In accordance with ASC 805, management has
 13              evaluated the estimated fair value of the contingent
 14              consideration based a probability-weighted assessment of
                 the occurrence of CMP reaching certain gross profit
 15              earnout targets. The Company initially recorded a
                 contingent liability for the contingent cash consideration
 16              of $1,735,375 $1,905,000 and recorded contingent equity
                 consideration of $10,763,760. Based on information
 17              obtained during the fourth fiscal quarter, the Company
                 revised its estimate of the contingent cash consideration
 18              from $1,735,375 to $1,905,000, and its estimate of the
                 contingent equity consideration from $10,763,760 to
 19              $11,852,400. The fair value of the contingent equity
                 consideration is recorded in additional paid in capital.
 20
                                            ***
 21
                 The [Summit] acquisition was accounted for using the
 22              acquisition method of accounting in accordance with ASC
                 805, Business Combinations. The consideration paid to
 23              the Members of Summit at the closing included the Cash
 24              Consideration, consisting of an aggregate of $905,231 in
                 cash, net of cash received, $187,849 in cash held back and
 25              the Share Consideration, consisting of an aggregate of
                 1,280,000 shares common stock. $187,849 of the Cash
 26              Consideration and approximately 640,000 shares of
                 common stock from the Share Consideration were held
 27              back by the Company for a period of 15 months for
                 potential     post-closing    working     capital   and/or
 28              indemnification claims relating to, among other things,

                                        - 54 -
       Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 56 of 76 Page ID #:490



                 breaches of representations, warranties and covenants
  1              contained in the Merger Agreement. The Members may
                 become entitled to receive earn-out consideration of up to
  2              an additional 1,280,000 shares of common stock, in the
  3              aggregate, based on the net revenue performance of the
                 Summit business during a one-year period following the
  4              closing.
  5                                         ***
  6              On July 11, 2018, the Company completed its acquisition
                 of Hybrid, a specialist design agency. Pursuant to the
  7              terms of the Agreement with the members of ZDCA,
                 parent of wholly-owned subsidiary, Hybrid, the Company
  8              purchased the entire issued member interest of ZDCA.
                 Following the acquisition, ZDCA operates as a wholly-
  9              owned subsidiary of the Company, with Hybrid
                 continuing to operate as wholly-owned subsidiary of
 10              ZDCA.
 11             The acquisition was accounted for using the acquisition
 12             method of accounting in accordance with ASC 805,
                Business Combinations. The consideration paid to the
 13             Members of Hybrid at the closing included the Cash
                Consideration, consisting of an aggregate of $847,187 in
 14             cash, net of cash received, $82,106 in cash held back and
                the Share Consideration, consisting of an aggregate of
 15             360,000 shares common stock. $82,106 of the Cash
                Consideration and 162,000 shares of common stock from
 16             the Share Consideration were held back by the Company
                issuable on January 1, 2019. The Members may become
 17             entitled to receive earn-out payments of up to $1.37
                million, through a combination of cash and stock
 18             payments, based on the net revenue performance of the
                Hybrid business during the period September 1, 2018
 19             through August 31, 2019.
 20        135. In addition, in the 2018 10-K, on its Consolidated Statement of
 21 Operations, KushCo recorded Net Loss of $10,198,872. On its Balance Sheet,
 22 KushCo recorded Additional paid-in capital of $94,666,689, Goodwill of
 23 $49,564,325, and Total Liabilities of $22,003,086. Defendant KushCo reprinted
 24 these financial statements in a November 26, 2018 press release.
 25        136. The foregoing SEC filing was materially false and/or misleading
 26 because Defendants KushCo, Kovacevich, and Tedford knowingly or recklessly:
 27           a. In violation of GAAP provisions ASC 805 and ASC 480, incorrectly
 28              accounted for the fair value of contingent stock consideration for the

                                        - 55 -
       Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 57 of 76 Page ID #:491




  1              CMP, Summit, and Hybrid acquisitions as equity instead of as
  2              liabilities;
  3           b. Understated KushCo’s Net Loss for FY 2018 by $14,137,894,
  4              understated its Goodwill by $2,703,028, understated its Total
  5              Liabilities by $5,003,409, and overstated its Additional paid-in capial
  6              by $10,251,202;
  7           c. In Kushco’s April 9, 2019 8-K announcing the restatement of the
  8              financial statements in the 2018 10-K, it admitted that these errors
  9              were “material misstatements.”
 10        137. KushCo’s 2018 10-K included the following Report Of Independent
 11 Registered Public Accounting Firm, in which RSMB stated, in relevant part:
 12              Opinion on the Financial Statements
 13              We have audited the accompanying consolidated balance
 14              sheets of KushCo Holdings, Inc. (the Company) as of
                 August 31, 2018 and 2017, and the related consolidated
 15              statements of operations, stockholders’ equity, and cash
                 flows for the fiscal years ended August 31, 2018 and
 16              2017, and the related notes (collectively referred to as the
                 consolidated financial statements). In our opinion, the
 17              consolidated financial statements present fairly, in all
                 material respects, the financial position of the Company
 18              as of August 31, 2018 and 2017, and the consolidated
                 results of its operations and its cash flows for the each of
 19              the two years in the period ended August 31, 2018, in
                 conformity with accounting principles generally accepted
 20              in the United States of America.
 21                                          ***
 22              Basis for Opinion
 23              These consolidated financial statements are the
 24              responsibility of the Company’s management. Our
                 responsibility is to express an opinion on the Company’s
 25              consolidated financial statements based on our audits. We
                 are a public accounting firm registered with the Public
 26              Company Accounting Oversight Board (United States)
                 (PCAOB) and are required to be independent with respect
 27              to the Company in accordance with the U.S. federal
                 securities laws and the applicable rules and regulations of
 28

                                        - 56 -
       Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 58 of 76 Page ID #:492



                 the Securities and Exchange Commission and the
  1              PCAOB.
  2              We conducted our audits in accordance with the standards
  3              of the PCAOB. Those standards require that we plan and
                 perform the audit to obtain reasonable assurance about
  4              whether the financial statements are free of material
                 misstatement, whether due to error or fraud. The
  5              Company is not required to have, nor were we engaged to
                 perform, an audit of its internal control over financial
  6              reporting. As part of our audits, we are required to obtain
                 an understanding of internal control over financial
  7              reporting, but not for the purpose of expressing an opinion
                 on the effectiveness of the Company’s internal control
  8              over financial reporting. Accordingly, we express no such
                 opinion.
  9
                Our audits included performing procedures to assess the
 10             risks of material misstatement of the financial statements,
                whether due to error or fraud, and performing procedures
 11             that respond to those risks. Such procedures included
 12             examining, on a test basis, evidence regarding the
                amounts and disclosures in the financial statements. Our
 13             audit also included evaluating the accounting principles
                used and significant estimates made by management, as
 14             well as evaluating the overall presentation of the financial
                statements. We believe that our audit provides a
 15             reasonable basis for our opinion. (Emphasis in original).
 16        138. The foregoing audit opinion was false and misleading because, as

 17 described above in detail, RBSM knowingly or recklessly:
 18          a. failed to exercise due professional care in planning and performing its

 19              audit, and failed to follow required PCAOB standards;

 20           b. failed to analyze the contingent stock earnout provisions in the CPM

 21              acquisition, as required by PCAOB standards;

 22           c. failed to determine that Kushco had incorrectly applied the simple,

 23              straightforward GAAP provisions ASC 805 and ASC 480 in

 24              accounting for contingent stock consideration during the periods of

 25              acquisitions and in subsequent reporting periods;

 26           d. disregarded that KushCo’s classifying contingent stock consideration

 27              from the CMP acquisition as equity rather than as a liability was

 28              materially false;

                                        - 57 -
       Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 59 of 76 Page ID #:493




  1           e. certified KushCo’s financial statements as materially accurate
  2              notwithstanding that KushCo understated its Net Loss by $14,137,894,
  3              understated its Goodwill by $2,703,028, understated its Total
  4              Liabilities by $5,003,409, and overstated its Additional paid-in capital
  5              by $10,251,202;
  6           f. issued a clean audit opinion, stating that it applied PCAOB standards
  7              and that KushCo’s financial statements presented fairly its financial
  8              position and were in accordance with GAAP when that opinion
  9              constituted an egregious refusal to see the obvious, a refusal to
 10              investigate what was not just doubtful but plainly wrong, and was
 11              severely reckless.
 12        139. On January 8, 2019, Kushco filed its 1Q 2019 10-Q, including
 13 financial statements for the quarter ended November 30, 2018. Defendants
 14 Kovacevich and Tedford signed the 1Q 2019 10-Q, certifying under SOX the
 15 accuracy of the document, including its financial statements. About the Summit and
 16 Hybrid acquisitions, Defendants KushCo, Kovacevich and Tedford stated:
 17              NOTE   2  -    ACQUISITION               OF     SUMMIT
                 INNOVATIONS, LLC
 18
 19              On May 2, 2018, the Company completed its acquisition
                 of Summit Innovations, LLC (“Summit”), a leading
 20              distributor of hydrocarbon gases to the legal cannabis
                 industry. Pursuant to the terms of the merger agreement
 21              with Summit, Summit merged with and into KCH Energy,
                 LLC, a wholly-owned subsidiary of the Company, with
 22              KCH Energy, LLC as the surviving entity.
 23              The acquisition was accounted for using the acquisition
                 method of accounting in accordance with ASC 805,
 24              Business Combinations. Total purchase consideration at
                 closing consisted of 640,000 shares of common stock with
 25              a fair value of $3,577,600 and cash consideration of
                 $905,231, net of cash received. Cash consideration of
 26              $187,849 and approximately 640,000 shares of common
                 stock were held back by the Company for a period of 15
 27              months for potential post-closing working capital and/or
 28              indemnification claims relating to, among other things,
                 breaches of representations, warranties and covenants
                                        - 58 -
       Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 60 of 76 Page ID #:494



                  contained in the merger agreement. The former members
  1               of Summit may become entitled to receive earn-out
                  consideration of up to an additional 1,280,000 shares of
  2               the Company’s common stock, in the aggregate, based on
  3               the net revenue performance of the Summit business
                  during a one-year period following the closing.
  4
                  NOTE 3 - ACQUISITION                OF   THE       HYBRID
  5               CREATIVE, LLC
  6               On July 11, 2018, the Company completed its acquisition
                  of Zack Darling Creative Associates (“ZDCA”), and its
  7               wholly-owned subsidiary The Hybrid Creative, LLC
                  (“Hybrid”), which together operated as a specialist design
  8               agency. Pursuant to the terms of the purchase agreement
                  with the members of ZDCA, the Company purchased the
  9               entire issued member interest of ZDCA. Following the
                  acquisition, ZDCA operates as a wholly-owned subsidiary
 10               of the Company, with Hybrid continuing to operate as
                  wholly-owned subsidiary of ZDCA.
 11
 12             The acquisition was accounted for using the acquisition
                method of accounting in accordance with ASC 805,
 13             Business Combinations. The consideration paid to the
                members of Hybrid at the closing included cash
 14             consideration consisting of an aggregate of $847,187 in
                cash, net of cash received, $82,106 in cash held back and
 15             share consideration consisting of an aggregate of 360,000
                shares of the Company’s common stock. The former
 16             members of ZDCA may become entitled to receive earn-
                out payments of up to $1.37 million consisting of a
 17             combination of cash and stock payments, based on the net
                revenue performance of Hybrid during the period
 18             September 1, 2018 through August 31, 2019.
 19        140. In addition, in the 1Q 2019 10-Q, on its Consolidated Statement of
 20 Operations, KushCo recorded Net Loss of $8,185,050.              On its Balance Sheet,
 21 KushCo recorded Additional paid-in capital and Total Stockholders’ Equity of
 22 $75,838,222 and $72,305,929 respectively, including the contingent equity
 23 consideration related to the CMP and Summit acquisitions, Goodwill of
 24 $49,564,325, and Total Liabilities of $34,561,056. Defendant KushCo reprinted
 25 these financial statements in a January 8, 2019 press release.
 26        141. The foregoing SEC filing was materially false and/or misleading
 27 because Defendants KushCo, Kovacevich and Tedford knowingly or recklessly:
 28

                                         - 59 -
        Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 61 of 76 Page ID #:495




  1            a. In violation of GAAP provisions ASC 805 and ASC 480, incorrectly
  2               accounted for the fair value of contingent stock consideration for the
  3               CMP, Summit, and Hybrid acquisitions as equity instead of as a
  4               liability;
  5            b. Understated KushCo’s Net Loss for the quarter by $394,265,
  6               understated its Goodwill by $2,703,028, understated its Total
  7               Liabilities by $5,397,675, and overstated its Total Shareholders’
  8               Equity by $2,694,647;
  9            c. In Kushco’s April 9, 2019 8-K announcing the restatement of the
 10               financial statements in the 1Q 2019 10-Q, it admitted that these errors
 11               were “material misstatements.”
 12                               THE TRUTH EMERGES
 13         142. On April 9, 2019, after the close of trading, KushCo filed a Form 8-K
 14 and attached press release stating that the financial statements in each 10-Q and 10-
 15 K it filed with the SEC during the Class Period contained “material misstatements”
 16 related to the accounting for contingent consideration related to the CMP, Summit,
 17 and Hybrid acquisitions, and that those financial statements should no longer be
 18 relied upon. KushCo admitted that contingent stock consideration should always
 19 have been classified as liability.
 20         143. In the April 9, 2019 8-K and attached press release Kushco revealed
 21 that the restated financial statements for FY 2018 would show a $14.1 million
 22 increase in net loss, from $10.2 million to $24.3 million, stating:
 23               Decision to Restate Prior Period Financial Statements
                  for Fiscal 2018 and 2017
 24
 25               The Company identified inadvertent errors in the
                  accounting for certain shared-settled contingent
 26               consideration (“Contingent Consideration”) relating to its
                  acquisition of CMP Wellness in May 2017, Summit
 27               Innovations in May 2018, and Hybrid Creative in July
                  2018. In connection with those acquisitions, Contingent
 28               Consideration relating to the respective earnout

                                         - 60 -
        Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 62 of 76 Page ID #:496



                  arrangements were recorded as equity. Upon further
  1               evaluation, the Company determined that the Contingent
                  Consideration should have been accounted for as
  2               liabilities with changes in the fair value recorded in the
  3               Company’s consolidated statements of operations.

  4               The Company expects the corrected misstatements to
                  have the following impact on its restated annual
  5               consolidated financial statements:
  6                  • Increase net loss from $10.2 million to $24.3
                       million during its fiscal year ended August 31,
  7                    2018;
  8                  • Increase net income from $0.1 million to $1.7
                       million during its fiscal year ended August 31,
  9                    2017;
 10
                     • No impact on its net revenue or gross profit for any
 11                    of the restated fiscal periods; and
 12
                     • No impact on its cash flows from operations for any
 13                    of the restated fiscal periods.
 14              The Company intends to file such amended reports as
 15              soon as practicable.
            144. On this news, KushCo’s stock price dropped 7.76%, falling $0.45 per
 16
      share in trading on April 10, 2019 to close at $5.35 on relatively heavy volume of
 17
      over 2.8 million shares traded versus average daily volume during the Class Period
 18
      of 383,000. As a direct and proximate result of Defendants’ knowing or reckless
 19
      wrongdoing, Plaintiffs and the Class suffered damages.
 20
                       ADDITIONAL SCIENTER ALLEGATIONS
 21
            145. By violating GAAP provisions ASC 805 and ASC 480, KushCo
 22
      understated its losses from the CMP acquisition, alone, in the reporting periods
 23
      immediately preceding the Summit acquisition, by approximately $9.6 million.
 24
      Kushco falsely reported losses of only approximately $756,000 during this period,
 25
      but its actual losses were over $10.3 million, or almost 1,300% higher than
 26
      reported.
 27
 28

                                         - 61 -
        Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 63 of 76 Page ID #:497




  1        146.   By violating GAAP provisions ASC 805 and ASC 480, KushCo
  2 understated its losses from the CMP acquisition, alone, in the reporting periods
  3 immediately preceding the Hybrid acquisition, by approximately $16.6 million.
  4 Kushco falsely reported losses of only approximately $2.9 million during this
  5 period, but its actual losses were over $19.5 million, or 568% higher than reported.
  6        147. As a result of hiding material financial information relating to the CMP
  7 acquisition from investors, KushCo’s stock price was artificially inflated. The
  8 KushCo Defendants had motive to and indeed then took advantage of the artificially
  9 inflated stock price to use Company stock as consideration for the specific Summit
 10 acquisition. The KushCo Defendants stated that the purchase price included
 11 640,000 Kushco shares (excluding contingent shares) valued at a total of
 12 $3,577,600. Defendants’ reckless or knowing GAAP violations following the CMP
 13 acquisition allowed KushCo to use fewer shares (of artificially inflated stock) to
 14 acquire Summit.
 15        148. The KushCo Defendants had motive to and indeed took advantage of
 16 the artificially inflated stock price to use Company stock as consideration for the
 17 specific Hybrid acquisition. The KushCo Defendants stated that the purchase price
 18 included Kushco stock (excluding contingent shares) valued at $1,879,200. The
 19 KushCo Defendants’ reckless or knowing GAAP violations following the CMP
 20 acquisition allowed KushCo to use fewer shares (of artificially inflated stock) to
 21 acquire Hybrid.
 22        149. The KushCo Defendants had motive to and indeed took advantage of
 23 Kushco’s artificially inflated stock price during the Class Period to raise working
 24 capital cheaper.
 25        150. On June 8, 2018, KushCo filed a “Prospectus Supplement” with the
 26 SEC. The Supplement described a public offering of 7,500,000 shares of KushCo
 27 common stock, and warrants to purchase up to 3,750,000 shares of KushCo
 28

                                        - 62 -
       Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 64 of 76 Page ID #:498




  1 common stock. The common stock was offered at $4.80 per share. In the 3Q 2018
  2 10-Q, under subsequent events, about the capital raise, Defendants stated:
  3                On June 7, 2018, the Company entered into a securities
                   purchase agreement (the “Purchase Agreement”) with
  4                certain accredited investors (the “Purchasers”) pursuant to
  5                which the Company agreed to issue and sell an aggregate
                   of 7,500,000 shares of its common stock and warrants to
  6                purchase 3,750,000 shares of common stock in a
                   registered direct offering (the “Offering”). The securities
  7                were offered by the Company pursuant to its shelf
                   registration statement on Form S-3 (File No. 333-
  8                221910). Subject to certain ownership limitations, the
                   warrants are immediately exercisable at an exercise price
  9                equal to $5.28 per share of common stock. The warrants
                   are exercisable for five years from the date of issuance.
 10                The combined per share purchase price for a share of
                   common stock and half of a warrant was $4.80.
 11
                 The Company completed the Offering on June 12, 2018
 12              for aggregate gross proceeds of $36.0 million and net
                 proceeds, after deducting the placement agent fees and
 13              other estimated offering expenses, of approximately $32.9
 14              million. A.G.P./Alliance Global Partners (the “Placement
                 Agent”) acted as the placement agent for the Offering.
 15              The Company agreed to pay the Placement Agent an
                 aggregate cash fee equal to 7% of the aggregate gross
 16              proceeds raised in the Offering. The Company also agreed
                 to reimburse the Placement Agent for up to $120,000 of
 17              certain of its expenses with respect to the Offering and to
                 pay the Placement Agent a non-accountable expense
 18              allowance equal to 1% of the aggregate gross proceeds
                 raised in the Offering.
 19
            151. The KushCo Defendants’ reckless or knowing GAAP violations
 20
      following the CMP acquisition, which artificially inflated KushCo’s stock price,
 21
      allowed KushCo to raise working capital more cheaply, by issuing fewer shares to
 22
      raise the desired amount of capital.
 23
            152. On January 16, 2019, KushCo filed a “Prospectus Supplement” with
 24
      the SEC. The Supplement described a public offering of 6,476,190 shares of
 25
      KushCo common stock, and warrants to purchase up to 3,238,095 shares of KushCo
 26
      common stock. The common stock was offered at $5.25 per share.
 27
 28

                                         - 63 -
        Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 65 of 76 Page ID #:499




  1        153. KushCo announced that it expected to raise $31.3 million net of
  2 placement fees to raise working capital.
  3        154. The KushCo Defendants’ reckless or knowing GAAP violations
  4 following the CMP, Summit, and Hybrid acquisitions, which artificially inflated
  5 KushCo’s stock price, allowed KushCo to raise working capital more cheaply, by
  6 issuing fewer shares to raise the desired amount of capital.
  7        155. The Prospectus Supplement described earlier similar uses of KushCo’s
  8 artificially inflated stock price to raise capital cheaper. Between September 1, 2018
  9 and January 7, 2019, KushCo sold approximately 2.6 million unregistered shares,
 10 raising $10.4 million.
 11        156. The KushCo Defendants’ reckless or knowing GAAP violations
 12 following the CMP, Summit, and Hybrid acquisitions, which artificially inflated
 13 KushCo’s stock price, allowed KushCo to raise capital more cheaply, by issuing
 14 fewer shares to raise the desired amount of capital.
 15                 PLAINTIFFS’ CLASS ACTION ALLEGATIONS
 16        157. Plaintiffs bring this action as a class action pursuant to Federal Rule of
 17 Civil Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who
 18 purchased or otherwise acquired the publicly traded securities of KushCo during the
 19 Class Period (the “Class”); and were damaged upon the revelation of the alleged
 20 corrective disclosure. Excluded from the Class are Defendants herein, the officers
 21 and directors of the Company and of RBSM, at all relevant times, members of their
 22 immediate families and their legal representatives, heirs, successors or assigns and
 23 any entity in which Defendants have or had a controlling interest.
 24        158. The members of the Class are so numerous that joinder of all members
 25 is impracticable. Throughout the Class Period, the Company’s securities were
 26 actively traded on the OTCQB. While the exact number of Class members is
 27 unknown to Plaintiffs at this time and can be ascertained only through appropriate
 28 discovery, Plaintiffs believe that there are hundreds or thousands of members in the

                                         - 64 -
        Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 66 of 76 Page ID #:500




  1 proposed Class. Record owners and other members of the Class may be identified
  2 from records maintained by the Company or its transfer agent and may be notified
  3 of the pendency of this action by mail, using the form of notice similar to that
  4 customarily used in securities class actions.
  5        159. Plaintiffs’ claims are typical of the claims of the members of the Class
  6 as all members of the Class are similarly affected by Defendants’ wrongful conduct
  7 in violation of federal law that is complained of herein.
  8        160. Plaintiffs will fairly and adequately protect the interests of the
  9 members of the Class and have retained counsel competent and experienced in class
 10 and securities litigation. Plaintiffs have no interests antagonistic to or in conflict
 11 with those of the Class.
 12        161. Common questions of law and fact exist as to all members of the Class
 13 and predominate over any questions solely affecting individual members of the
 14 Class. Among the questions of law and fact common to the Class are:
 15        (a)    whether Defendants’ acts as alleged violated the federal securities
 16               laws;
 17        (b)    whether Defendants’ statements to the investing public during the
 18               Class Period misrepresented material facts about the financial
 19               condition, business, operations, and management of KushCo;
 20        (c)    whether Defendants’ statements to the investing public during the
 21               Class Period omitted material facts necessary to make the statements
 22               made, in light of the circumstances under which they were made, not
 23               misleading;
 24        (d)    whether the Individual Defendants caused KushCo to issue false and
 25               misleading SEC filings and public statements during the Class Period;
 26        (e)    whether the KushCo Defendants acted knowingly or recklessly in
 27               issuing false and misleading SEC filings and public statements during
 28               the Class Period;

                                         - 65 -
        Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 67 of 76 Page ID #:501




  1        (f)    whether Defendant RBSM acted knowingly or recklessly in issuing
  2               false and misleading audit opinions in the 2017 10-K and the 2018 10-
  3               K;
  4        (g)    whether the prices of KushCo’s securities during the Class Period were
  5               artificially inflated because of the Defendants’ conduct complained of
  6               herein; and
  7        (h)    whether the members of the Class have sustained damages and, if so,
  8               what is the proper measure of damages.
  9        162. A class action is superior to all other available methods for the fair and
 10 efficient adjudication of this controversy since joinder of all members is
 11 impracticable. Furthermore, as the damages suffered by individual Class members
 12 may be relatively small, the expense and burden of individual litigation make it
 13 impossible for members of the Class to individually redress the wrongs done to
 14 them. There will be no difficulty in the management of this action as a class action.
 15        163. Plaintiffs will rely, in part, upon the presumption of reliance
 16 established by the fraud-on-the-market doctrine in that:
 17        (a)    Defendants made public misrepresentations or failed to disclose
 18               material facts during the Class Period;
 19        (b)    the omissions and misrepresentations were material;
 20        (c)    throughout the Class Period, the Company’s securities are traded in an
 21               efficient market;
 22        (d)    the Company’s securities were liquid and traded with moderate to
 23               heavy volume during the Class Period, averaging just over 383,000
 24               shares traded daily;
 25        (e)    the Company traded on the OTCQB, and was covered by multiple
 26               analysts;
 27        (f)    the misrepresentations and omissions alleged would tend to induce a
 28               reasonable investor to misjudge the value of the Company’s securities;

                                         - 66 -
        Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 68 of 76 Page ID #:502




  1               Plaintiffs and members of the Class purchased and/or sold the
  2               Company’s securities between the time the Defendants failed to
  3               disclose or misrepresented material facts and the time the true facts
  4               were disclosed, without knowledge of the omitted or misrepresented
  5               facts; and
  6         (g)   Unexpected material news about the Company was rapidly reflected in
  7               and incorporated into the Company’s stock price during the Class
  8               Period.
  9         164. Based upon the foregoing, Plaintiffs and the members of the Class are
 10 entitled to a presumption of reliance upon the integrity of the market.
 11         165. Alternatively, Plaintiffs and the members of the Class are entitled to
 12 the presumption of reliance established by the Supreme Court in Affiliated Ute
 13 Citizens of the State of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972),
 14 as Defendants omitted material information in their Class Period statements in
 15 violation of a duty to disclose such information, as detailed above.
 16                                 NO SAFE HARBOR
 17         166. The statutory safe harbor provided for forward-looking statements
 18 under certain circumstances does not apply to any of the allegedly false statements
 19 pleaded in this Complaint. The statements alleged to be false and misleading herein
 20 all relate to then-existing facts and conditions. In addition, to the extent certain of
 21 the statements alleged to be false may be characterized as forward-looking, they
 22 were not identified as “forward-looking statements” when made and there were no
 23 meaningful cautionary statements identifying important factors that could cause
 24 actual results to differ materially from those in the purportedly forward-looking
 25 statements. In the alternative, to the extent that the statutory safe harbor is
 26 determined to apply to any forward-looking statements pleaded herein, Defendants
 27 are liable for those false forward-looking statements because at the time each of
 28 those forward-looking statements was made, the speaker had actual knowledge that

                                         - 67 -
        Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 69 of 76 Page ID #:503




  1 the forward-looking statement was materially false or misleading, and/or the
  2 forward-looking statement was authorized or approved by an executive officer of
  3 KushCo who knew that the statement was false when made.
  4                                      COUNT I
  5                   Violation of Section 10(b) of The Exchange Act
  6                      and Rule 10b-5 Promulgated Thereunder
  7                               Against All Defendants
  8
  9        167. Plaintiffs repeat and reallege each and every allegation contained
 10 above as if fully set forth herein.
 11       168. This Count is asserted against Defendants and is based upon Section
 12 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated
 13 thereunder by the SEC.
 14        169.   During the Class Period, the KushCo Defendants and RBSM,
 15 individually and in concert, directly or indirectly, disseminated or approved the
 16 false statements specified above, which they knew or deliberately disregarded were
 17 misleading in that they contained misrepresentations and failed to disclose material
 18 facts necessary in order to make the statements made, in light of the circumstances
 19 under which they were made, not misleading, and omitted material facts.
 20       170. The KushCo Defendants and RBSM violated §10(b) of the 1934 Act
 21 and Rule 10b-5 in that they: employed devices, schemes and artifices to defraud;
 22 made untrue statements of material facts or omitted to state material facts necessary
 23 in order to make the statements made, in light of the circumstances under which
 24 they were made, not misleading; and/or engaged in acts, practices and a course of
 25 business that operated as a fraud or deceit upon Plaintiffs and others similarly
 26 situated in connection with their purchases of the Company’s securities during the
 27 Class Period.
 28

                                         - 68 -
        Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 70 of 76 Page ID #:504




  1        171. The KushCo Defendants acted with scienter in that they knew that the
  2 public documents and statements issued or disseminated in the name of the
  3 Company were materially false and misleading and omitted material information;
  4 knew that such statements or documents would be issued or disseminated to the
  5 investing public; and knowingly and substantially participated, or acquiesced in the
  6 issuance or dissemination of such statements or documents as primary violations of
  7 the securities laws. These defendants by virtue of their receipt of information
  8 reflecting the true facts of the Company, their control over, and/or receipt and/or
  9 modification of the Company’s allegedly materially misleading statements or
 10 material omissions, and/or their associations with the Company which made them
 11 privy to confidential proprietary information concerning the Company, participated
 12 in the fraudulent scheme alleged herein. Information showing that the KushCo
 13 Defendants acted knowingly or with reckless disregard for the truth is peculiarly
 14 within the KushCo Defendants’ knowledge and control. As the senior managers
 15 and/or directors of KushCo, the Individual Defendants had knowledge of the details
 16 of KushCo’s internal affairs.
 17        172. RBSM acted with scienter in that it knew that the public documents
 18 and statements issued or disseminated in the name of the Company were materially
 19 false and misleading and omitted material information; knew that such statements
 20 or documents would be issued or disseminated to the investing public; and
 21 knowingly and substantially participated, or acquiesced in the issuance or
 22 dissemination of such statements or documents as primary violations of the
 23 securities laws. RBSM, by virtue of its receipt of information reflecting the true
 24 facts of the Company, its control over its allegedly materially misleading statements
 25 or material omissions, and/or its associations with the Company which made it
 26 privy to confidential proprietary information concerning the Company, participated
 27 in the fraudulent scheme alleged herein. Information showing that RBSM acted
 28

                                         - 69 -
        Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 71 of 76 Page ID #:505




  1 knowingly or with reckless disregard for the truth is peculiarly within RBSM’s
  2 knowledge and control.
  3         173.    The Individual Defendants, who are the senior officers and/or
  4 directors of the Company, had actual knowledge of the material omissions and/or
  5 the falsity of the material statements set forth above, and intended to deceive
  6 Plaintiffs and the other members of the Class, or, in the alternative, acted with
  7 reckless disregard for the truth when they failed to ascertain and disclose the true
  8 facts in the statements made by them or other personnel of the Company to
  9 members of the investing public, including Plaintiffs and the Class.
 10         174. RBSM had actual knowledge of the material omissions and/or the
 11 falsity of the material statements set forth above, and intended to deceive Plaintiffs
 12 and the other members of the Class, or, in the alternative, acted with reckless
 13 disregard for the truth when it failed to ascertain and disclose the true facts in the
 14 statements made by it to members of the investing public, including Plaintiffs and
 15 the Class.
 16         175. As a result of the foregoing, the market price of the Company’s
 17 securities was artificially inflated during the Class Period. In ignorance of the falsity
 18 of Defendants’ statements, Plaintiffs and the other members of the Class relied on
 19 the statements described above and/or on the integrity of the market price of the
 20 Company’s securities during the Class Period in purchasing the Company’s
 21 securities at prices that were artificially inflated as a result of Defendants’ false and
 22 misleading statements and omissions.
 23         176. Had Plaintiffs and the other members of the Class been aware that the
 24 market price of the Company’s securities had been artificially and falsely inflated
 25 by Defendants’ misleading statements and by the material adverse information
 26 which Defendants did not disclose, they would not have purchased the Company’s
 27 securities at the artificially inflated prices that they did, or at all.
 28

                                         - 70 -
        Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 72 of 76 Page ID #:506




  1         177.    As a result of the wrongful conduct alleged herein, Plaintiffs and other
  2 members of the Class have suffered damages in an amount to be established at trial.
  3         178. By reason of the foregoing, Defendants have violated Section 10(b) of
  4 the 1934 Act and Rule 10b-5 promulgated thereunder and are liable to the Plaintiffs
  5 and the other members of the Class for substantial damages which they suffered in
  6 connection with their purchases of the Company’s securities during the Class
  7 Period.
  8                                        COUNT II
  9
                       Violation of Section 20(a) of The Exchange Act
 10
                              Against The Individual Defendants
 11
 12
            179. Plaintiffs repeat and reallege each and every allegation contained in the
 13
      foregoing paragraphs as if fully set forth herein.
 14
            180. During the Class Period, the Individual Defendants participated in the
 15
      operation and management of the Company, and conducted and participated,
 16
      directly and indirectly, in the conduct of KushCo’s business affairs. Because of
 17
      their senior positions, they knew the adverse non-public information regarding the
 18
      Company’s financial position and business practices.
 19
            181. As officers and/or directors of a publicly owned company, the
 20
      Individual Defendants had a duty to disseminate accurate and truthful information
 21
      with respect to the Company’s financial condition and results of operations, and to
 22
      correct promptly any public statements issued by KushCo which had become
 23
      materially false or misleading.
 24
            182. Because of their positions of control and authority as senior officers,
 25
      the Individual Defendants were able to, and did, control the contents of the various
 26
      reports, press releases and public filings which KushCo disseminated in the
 27
      marketplace during the Class Period. Throughout the Class Period, the Individual
 28

                                         - 71 -
        Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 73 of 76 Page ID #:507




  1 Defendants exercised their power and authority to cause KushCo to engage in the
  2 wrongful acts complained of herein. The Individual Defendants therefore, were
  3 “controlling persons” of the Company within the meaning of Section 20(a) of the
  4 Exchange Act. In this capacity, they participated in the unlawful conduct alleged
  5 which artificially inflated the market price of KushCo’s securities.
  6        183. Each of the Individual Defendants, therefore, acted as a controlling
  7 person of KushCo. By reason of their senior management positions and/or being
  8 directors of KushCo, each of the Individual Defendants had the power to direct the
  9 actions of, and exercised the same, to cause KushCo to engage in the unlawful acts
 10 and conduct complained of herein. Each of the Individual Defendants exercised
 11 control over the general operations of KushCo and possessed the power to control
 12 the specific activities which comprise the primary violations about which Plaintiffs
 13 and the other members of the Class complain.
 14        184. By reason of the above conduct, the Individual Defendants are liable
 15 pursuant to Section 20(a) of the Exchange Act for the violations committed by the
 16 Company.
 17                               PRAYER FOR RELIEF
 18        WHEREFORE, Lead Plaintiffs demand judgment against Defendants as
 19 follows:
 20       A.      Determining that the instant action may be maintained as a class action
 21 under Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiffs as
 22 Class representatives;
 23        B.     Requiring Defendants to pay damages sustained by Plaintiffs and the
 24 Class by reason of the acts and transactions alleged herein;
 25       C.     Awarding Plaintiffs and the other members of the Class pre-judgment
 26 and post-judgment interest, as well as their reasonable attorneys’ fees, expert fees
 27 and other costs; and
 28

                                         - 72 -
        Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 74 of 76 Page ID #:508




  1        D.    Awarding such other and further relief as this Court may deem just and
  2 proper.
  3                         DEMAND FOR TRIAL BY JURY
  4        Plaintiffs hereby demand a trial by jury.
  5 Dated: November 8, 2019                 Respectfully submitted,
  6                                         THE ROSEN LAW FIRM, P.A.
  7
                                            By: /s/ Laurence M. Rosen
  8
                                            Laurence M. Rosen, Esq. (SBN 219683)
  9                                         355 S. Grand Avenue, Suite 2450
 10                                         Los Angeles, CA 90071
                                            Telephone: (213) 785-2610
 11                                         Facsimile: (213) 226-4684
 12                                         Email: lrosen@rosenlegal.com
 13                                         and
 14
 15                                         THE ROSEN LAW FIRM, P.A.
                                            Jacob A. Goldberg, pro hac vice
 16                                         Gonen Haklay, pro hac vice
 17                                         101 Greenwood Avenue, Suite 440
                                            Jenkintown, PA 19046
 18                                         Telephone: (215) 600-2817
 19                                         Facsimile: (212) 202-3827
                                            Email: jgoldberg@rosenlegal.com
 20
                                            Email: ghaklay@rosenlegal.com
 21
 22                                         and
 23
 24
 25
 26
 27
 28

                                        - 73 -
       Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 75 of 76 Page ID #:509




  1                                      GLANCY PRONGAY & MURRAY LLP
                                         Robert V. Prongay
  2                                      Kara M. Wolke
  3                                      1925 Century Park East, Suite 2100
                                         Los Angeles, CA 90067
  4
                                         Telephone: (310) 201-9150
  5                                      Facsimile: (310) 201-9160
  6                                      Email: rprongay@glancylaw.com
                                         Email: kwolke@glancylaw.com
  7
  8                                      Co-Lead Counsel for Lead Plaintiffs and the
                                         Class
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                        - 74 -
       Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 8:19-cv-00798-JLS-KES Document 59 Filed 11/08/19 Page 76 of 76 Page ID #:510




  1                            CERTIFICATE OF SERVICE
  2
            I hereby certify that on November 8, 2017, I electronically filed the foregoing
  3
      Amended Class Action Complaint for Violation of the Federal Securities Laws
  4
      with the Clerk of Court using the CM/ECF system, which will send notification of
  5
      such to all CM/ECF participants.
  6                                         THE ROSEN LAW FIRM, P.A.
  7
                                            By: /s/ Gonen Haklay
  8
                                            Gonen Haklay
  9                                         101 Greenwood Avenue, Suite 440
 10                                         Jenkintown, PA 19046
                                            Telephone: (215) 600-2817
 11                                         Facsimile: (212) 202-3827
 12                                         E-M: ghaklay@rosenlegal.com
 13                                         Lead Counsel for Lead Plaintiffs and the
 14                                         Class
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                         - 75 -
        Amended Class Action Complaint for Violation of the Federal Securities Laws
